 



Exhibit 10.2
Execution Version
CONTRIBUTION AGREEMENT
AMONG
EQUITABLE PRODUCTION COMPANY
EQUITABLE GATHERING EQUITY, LLC
PINE MOUNTAIN OIL AND GAS, INC.
AND
NORA GATHERING, LLC
Dated as of April 13, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 ASSETS CONTRIBUTION
    1  
Section 1.1 Contribution of Assets
    1  
Section 1.2 Assets
    2  
Section 1.3 Excluded Assets
    2  
Section 1.4 Certain Definitions
    3  
Section 1.5 Effective Time; Proration of Costs and Revenues
    6  
Section 1.6 Intentions of the Parties
    6  
 
       
ARTICLE 2 CASH CONTRIBUTION, DISTRIBUTIONS AND LOANS
    7  
Section 2.1 Cash Contribution
    7  
Section 2.2 Effective Time Adjustment
    7  
Section 2.3 Cash Distributions and Loans
    9  
Section 2.4 Capital Account Balances
    9  
 
       
ARTICLE 3 TITLE MATTERS
    9  
Section 3.1 Title
    9  
Section 3.2 Definitions of Defensible Title and Permitted Encumbrances
    10  
Section 3.3 Notice of Asserted Title Defects; Defect Adjustments
    11  
Section 3.4 Consents to Assignment and Preferential Rights to Purchase
    14  
Section 3.5 Casualty or Condemnation Loss
    15  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF EQUITABLE
    16  
Section 4.1 Disclaimers
    16  
Section 4.2 EPC
    17  
Section 4.3 EGEL
    18  
Section 4.4 Liability for Brokers’ Fees
    19  
Section 4.5 Consents, Approvals or Waivers
    19  
Section 4.6 Litigation
    20  
Section 4.7 Taxes
    20  
Section 4.8 Environmental Laws
    20  
Section 4.9 Compliance with Laws
    20  
Section 4.10 Contracts
    20  
Section 4.11 Permits, etc.
    21  
Section 4.12 Outstanding Capital Commitments
    21  
Section 4.13 Abandonment
    21  
Section 4.14 Condition of Equipment, etc.
    21  
Section 4.15 Payments of Property Costs
    21  
Section 4.16 Absence of Certain Events
    21  
Section 4.17 Regulatory Matters
    21  
Section 4.18 Information
    22  
Section 4.19 Sole Member
    22  

-i-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PMOG
    22  
Section 5.1 Existence and Qualification
    22  
Section 5.2 Power
    22  
Section 5.3 Authorization and Enforceability
    22  
Section 5.4 No Conflicts
    22  
Section 5.5 Liability for Brokers’ Fees
    23  
Section 5.6 Consents, Approvals or Waivers
    23  
Section 5.7 Litigation
    23  
Section 5.8 Financing
    23  
Section 5.9 Independent Investigation
    23  
Section 5.10 Equitable Information
    23  
 
       
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    24  
Section 6.1 Existence and Qualification
    24  
Section 6.2 Valid Issuance
    24  
Section 6.3 Power
    24  
Section 6.4 Authorization and Enforceability
    24  
Section 6.5 No Conflicts
    24  
Section 6.6 Consents, Approvals or Waivers
    25  
Section 6.7 Litigation
    25  
 
       
ARTICLE 7 COVENANTS OF THE PARTIES
    25  
Section 7.1 Access
    25  
Section 7.2 Indemnity Regarding Access
    25  
Section 7.3 Pre-Closing Notifications
    26  
Section 7.4 Confidentiality, Public Announcements
    26  
Section 7.5 Governmental Reviews
    27  
Section 7.6 Tax Matters
    27  
Section 7.7 Further Assurances
    29  
Section 7.8 Assumption of Obligations
    29  
Section 7.9 Pipeline Agreement
    29  
Section 7.10 Operation of Assets
    30  
Section 7.11 Financial Information
    30  
Section 7.12 Termination of Gas Gathering Agreement
    30  
 
       
ARTICLE 8 CONDITIONS TO CLOSING
    31  
Section 8.1 Conditions of Equitable to Closing
    31  
Section 8.2 Conditions of PMOG to Closing
    32  
 
       
ARTICLE 9 CLOSING
    33  
Section 9.1 Time and Place of Closing
    33  
Section 9.2 Closing Deliveries of Equitable
    33  
Section 9.3 Closing Deliveries of PMOG
    34  
Section 9.4 Closing Deliveries of the Company
    35  
 
       
ARTICLE 10 TERMINATION AND AMENDMENT
    35  
Section 10.1 Termination
    35  

-ii-



--------------------------------------------------------------------------------



 



              Page  
Section 10.2 Effect of Termination
    36  
 
       
ARTICLE 11 INDEMNIFICATIONS; LIMITATIONS
    36  
Section 11.1 Indemnification
    36  
Section 11.2 Indemnification Actions
    39  
Section 11.3 Limitation on Actions
    40  
 
       
ARTICLE 12 MISCELLANEOUS
    41  
Section 12.1 Receipts
    41  
Section 12.2 Property Costs
    42  
Section 12.3 Counterparts
    42  
Section 12.4 Notices
    42  
Section 12.5 [Intentionally Omitted]
    43  
Section 12.6 Expenses
    43  
Section 12.7 Replacement of Bonds, Letters of Credit and Guarantees
    43  
Section 12.8 Governing Law; Jurisdiction; Court Proceedings
    43  
Section 12.9 Records
    44  
Section 12.10 Captions
    44  
Section 12.11 Waivers
    44  
Section 12.12 Assignment
    44  
Section 12.13 Entire Agreement
    44  
Section 12.14 Amendment
    45  
Section 12.15 No Third Person Beneficiaries
    45  
Section 12.16 References
    45  
Section 12.17 Construction
    45  
Section 12.18 Limitation on Damages
    45  
Section 12.19 Attorneys’ Fees
    46  

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS:

     
Exhibit A-1
  Gathering Assets
Exhibit A-2
  Water Disposal Wells; Other Excluded Assets
Exhibit A-3
  Equipment, Machinery, Fixtures and Other Tangible Personal Property and
Improvements
Exhibit A-4
  Other Excluded Assets
Exhibit A-5
  Delinquent Liens for Current Taxes or Assessments
Exhibit A-6
  Delinquent Liens Arising in the Ordinary Course of Business
Exhibit B
  Form of Conveyance
Exhibit C
  Form of Amended and Restated Limited Liability Company Agreement of Nora
Gathering, LLC
Exhibit D
  Form of Assignment of Easement Agreement
Exhibit E
  Form of Note
Exhibit F
  Permitted Encumbrances
Exhibit G
  Form of Gathering Agreement
Exhibit H
  Form of Gas Purchase Agreement
Exhibit I
  [Intentionally Omitted]
Exhibit J
  [Intentionally Omitted]
Exhibit K
  Nora-T Line
Exhibit L
  Form of Change of Control Agreement
Exhibit M
  Form of Equitable Guaranty
Exhibit N
  Form of Range Guaranty
Exhibit O
  Form of Interconnect Agreement
 
   
SCHEDULES:
   
 
   
Schedule 4.2(d)
  Conflicts (EPC)
Schedule 4.3(d)
  Conflicts (EGEL)
Schedule 4.5
  Consents, Approvals or Waivers (EPC and EGEL)
Schedule 4.6A
  Litigation
Schedule 4.6B
  Litigation
Schedule 4.7
  Taxes and Assessments
Schedule 4.9
  Compliance with Laws
Schedule 4.10
  Contracts
Schedule 4.11
  Permits
Schedule 4.12
  Outstanding Capital Commitments
Schedule 4.13
  Abandonment
Schedule 4.14
  Condition of Equipment, etc.
Schedule 4.16
  Certain Events
Schedule 7.10
  Operation of Assets

-iv-



--------------------------------------------------------------------------------



 



Index of Defined Terms

      Defined Term   Section
Affiliate
  Section 1.4(a)
Agreement
  Preamble
Assets
  Section 1.2
Asserted Title Defect
  Section 3.2(a)
Asserted Title Defect Amount
  Section 3.3(c)
Business Day
  Section 1.4(c)
Cash Contribution
  Section 2.1
Change of Control Agreement
  Section 9.2(g)
Chosen Court
  Section 12.8
Claim
  Section 11.2(b)
Claim Notice
  Section 11.2(b)
Closing
  Section 9.1
Closing Date
  Section 9.1
Closing Payment
  Section 2.2(a)
Company
  Preamble
Company Indemnified Persons
  Section 11.1(b)
Consents
  Section 4.5
Contracts
  Section 1.2(b)
Conveyance
  Section 9.2(a)
Damages
  Section 11.1(e)
Defensible Title
  Section 3.2(a)
Easements
  Section 1.2(c)
Equitable
  Preamble
Equitable Indemnified Persons
  Section 11.1(c)
Effective Time
  Section 1.4(d)
Effective Time Adjustment
  Section 2.2(a)
EGEL
  Preamble
Encumbrances
  Section 3.2(a)
Environmental Laws
  Section 4.8
EPC
  Preamble
Equitable
  Preamble
Exchange Act
  Section 1.4(e)
Excluded Assets
  Section 1.3
Execution Date
  Preamble
Exploration Agreement
  Section 1.4(f)
Exploration Agreement PMOG Area
  Section 1.4(g)
Gathering Agreement
  Section 9.2(e)
Gathering Assets
  Section 1.2(a)
Governmental Authority
  Section 1.4(h)
Governmental Permits
  Section 4.11
HSR Act
  Section 7.5
Hydrocarbons
  Section 1.4(i)

-v-



--------------------------------------------------------------------------------



 



      Defined Term   Section
Indemnified Person
  Section 11.2(a)
Indemnifying Person
  Section 11.2(a)
Laws
  Section 1.4(j)
Letter of Intent
  Section 12.13
LLC Agreement
  Section 9.2(d)
Material Adverse Effect
  Section 4.1(d)
New Easement Agreement
  Section 9.3(d)
New Lease
  Section 1.4(k)
Nora Field
  Section 1.4(l)
Nora-T Line
  Section 1.4(m)
Original Lease
  Section 1.4(n)
Party; Parties
  Preamble
Party Lawsuit
  Section 1.4(o)
Permitted Encumbrances
  Section 3.2(b)
Person
  Section 1.4(p)
Pipeline Agreement
  Recitals
PMOG
  Preamble
PMOG Indemnified Persons
  Section 11.1(b)
Pre-Closing Taxable Period
  Section 7.6(c)
Preferential Rights
  Section 4.5
Property Costs
  Section 1.5(c)
Purchase Agreement
  Section 1.4(q)
Records
  Section 1.4(r)
Scheduled Transfer Requirements
  Section 4.5(a)
SEC
  Section 1.4(s)
Securities Act
  Section 1.4(t)
Statements of Revenues and Expenses
  Section 7.11
Straddle Taxable Period
  Section 7.6(c)
Tax
  Section 1.4(u)
Tax Return
  Section 1.4(v)
Termination Date
  Section 10.1
Title Arbitrator
  Section 3.3(f)
Title Claim Date
  Section 3.3(a)
Title Defects
  Section 3.2(a)
Transaction Documents
  Section 12.13
Transfer Taxes
  Section 1.4(w)

-vi-



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
     This Contribution Agreement (this “Agreement”), dated as of April ___,
2007, (the “Execution Date”) is by and among Equitable Production Company, a
Pennsylvania corporation (“EPC”), Equitable Gathering Equity, LLC, a Delaware
limited liability company (“EGEL”, and, collectively with EPC, “Equitable”),
Pine Mountain Oil and Gas, Inc., a Virginia corporation (“PMOG”), and Nora
Gathering, LLC, a Delaware limited liability company (the “Company”). EPC, EGEL,
PMOG and the Company are sometimes referred to herein, collectively, as the
“Parties” and, individually, as a “Party.”
RECITALS:
     WHEREAS, EPC and EGEL are the owners of various natural gas pipeline
gathering facilities and pipelines, commonly known as the Nora Gas Gathering
System (including the Nora-T pipeline), located in Dickenson, Buchanan, Wise and
Russell Counties, Virginia, and used in the gathering of natural gas from the
Nora Field, as further described herein;
     WHEREAS, such gathering facilities and pipelines are situated upon, through
and/or under various properties, which are owned or held by EPC, PMOG, and/or
EGEL by virtue of various agreements or conveyances;
     WHEREAS, EPC and EGEL have entered into that certain Pipeline Agreement
dated as of January 1, 2005 (the “Pipeline Agreement”), for the lease and/or
sublease of facilities and pipelines relating to such gathering system;
     WHEREAS, Equitable desires to contribute such gathering facilities and
pipelines, together with all of Equitable’s other rights, titles and interests
in and to such gathering facilities and pipelines and the Pipeline Agreement, to
the Company on the terms and conditions hereinafter set forth; and
     WHEREAS, PMOG desires to contribute a specified amount of cash and certain
assets to the Company on the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and of the mutual
promises, representations, warranties, covenants, conditions and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
ARTICLE 1
ASSETS CONTRIBUTION
     Section 1.1 Contribution of Assets. On the terms and conditions contained
in this Agreement, Equitable agrees to contribute to the Company and the Company
agrees to accept

-1-



--------------------------------------------------------------------------------



 



from Equitable the Assets. As consideration for the contribution of the Assets,
the Company shall issue to EGEL a fifty percent (50%) membership interest in the
Company.
     Section 1.2 Assets. “Assets” means all of the right, title and interest of
Equitable in and to the following:
     (a) the gas gathering system, facilities, compressors, pipelines, pig and
other stations and Easements described on Exhibit A-1 (the “Gathering Assets”);
     (b) all presently existing contracts, agreements and instruments by which
the Assets are bound or subject, including operating agreements, pipeline
agreements, declarations and orders, exchange agreements, and transportation
agreements, but excluding any contract, agreement or instrument to the extent
that (1) transfer is restricted by third-party agreement or applicable Law,
(2) Equitable is unable to obtain, using commercially reasonable efforts, a
waiver of, or otherwise satisfy, such transfer restriction (provided that
Equitable shall not be required to provide consideration or undertake
obligations to or for the benefit of the holders of such rights in order to
obtain any necessary consent or waiver), and (3) the failure to obtain such
waiver or satisfy such transfer restriction would cause a termination of such
contract, agreement or instrument or a material impairment of the rights
thereunder (subject to such exclusions, the “Contracts”);
     (c) all easements, permits, licenses, servitudes, rights-of-way, surface
leases and other surface rights appurtenant to, and used or held for use
primarily in connection with, the Gathering Assets or other Assets (the
“Easements”), including those Easements described on Exhibit A-1, but excluding
any of the foregoing to the extent that (1) transfer is restricted by
third-party agreement or applicable Law, (2) Equitable is unable to obtain,
using commercially reasonable efforts, a waiver of, or otherwise satisfy, such
transfer restriction (provided that Equitable shall not be required to provide
consideration or undertake obligations to or for the benefit of the holders of
such rights in order to obtain any necessary consent or waiver), and (3) the
failure to obtain such waiver or satisfy such transfer restriction would cause a
termination of such permit or other instrument or a material impairment of the
rights thereunder;
     (d) all gathering lines, pipelines, compressors, equipment, machinery,
fixtures and other tangible personal property and improvements used or held for
use primarily in connection with the ownership or operation of the Gathering
Assets or other Assets, but excluding any such items included in the Excluded
Assets; and
     (e) the Records.
     Section 1.3 Excluded Assets. Notwithstanding anything to the contrary
contained herein, the Assets shall not include, and the following are excepted,
reserved and excluded from the transactions contemplated hereby (collectively,
the “Excluded Assets”):

-2-



--------------------------------------------------------------------------------



 



     (a) all water disposal wells, and any transfer facility, loadout facility
or other facility associated with such water disposal wells, primarily used in
connection with the disposal of produced water derived from or otherwise
attributable to any of the wells that produce gas transported through the
Gathering Assets, including those water disposal wells and associated facilities
described on Exhibit A-2;
     (b) all corporate, financial, income and franchise tax and legal records of
Equitable that relate to Equitable’s business generally (other than those
relating primarily to the Assets), and all books, records and files that relate
to the Excluded Assets and copies of any Records retained by Equitable;
     (c) (i) equipment, machinery, fixtures and other tangible property and
improvements described on Exhibit A-3 attached hereto; (ii) computers and
peripheral equipment related to such equipment; (iii) communication and
telecommunication equipment including but not limited to radios, towers, and
networking equipment; (iv) custom applications and databases; (v) measurement
and data collection devices; and (vi) software and associated licenses,
including but not limited to any software relating to the SCADA System, Enertia,
Altra, Flow-Cal, Talon, Aries, Production Access, Pre-drill Manager, Geographix,
Synergy, and CygNet;
     (d) all rights and all obligations of Equitable with respect to any refund
or payment of Taxes or other costs or expenses borne by Equitable or Equitable’s
predecessors in interest and title attributable to the Assets and the period
prior to the Effective Time;
     (e) all rights and all obligations of Equitable with respect to the claims
and causes of action relating to the Assets that accrued or arose prior to the
Effective Time (other than claims or causes of action for proceeds to which the
Company is entitled under Section 1.5(b));
     (f) Equitable’s area-wide bonds, permits and licenses (including all
Federal Communications Commission licenses) or other permits, licenses or
authorizations used in the conduct of Equitable’s business generally and not
exclusively related to the Gathering Assets; and
     (g) those other assets and interests identified on Exhibit A-4.
     Section 1.4 Certain Definitions. As used herein:
     (a) “Affiliate” means, with respect to any Person, a Person that directly
or indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning (i) the power to direct the vote of
more than fifty percent (50%) of the voting shares or other securities of such
Person through ownership, pursuant to a written agreement, or otherwise or
(ii) the power to direct the management and policies of a Person through
ownership of voting shares or other securities, pursuant to a

-3-



--------------------------------------------------------------------------------



 



written agreement, or otherwise. For the purposes of this Agreement, the Company
shall not be considered an Affiliate of any Party or such Party’s Affiliates.
     (b) [Intentionally omitted].
     (c) “Business Day” means any day other than a Saturday, a Sunday, or a day
on which banks are closed for business in Pittsburgh, Pennsylvania or Fort
Worth, Texas.
     (d) “Effective Time” means 12:01 a.m. local time where the Assets are
located on June 1, 2006.
     (e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (f) “Exploration Agreement” has the meaning given to such term in the
Purchase Agreement.
     (g) “Exploration Agreement PMOG Area” has the meaning given to such term in
the Purchase Agreement.
     (h) “Governmental Authority” means any government and/or any political
subdivision thereof, including departments, courts, commissions, boards,
bureaus, ministries, agencies or other instrumentalities.
     (i) “Hydrocarbons” means all oil, gas, coalbed methane gas and other
associated hydrocarbons.
     (j) “Laws” means all laws, statutes, rules, regulations, ordinances,
orders, requirements and codes of Governmental Authorities.
     (k) “New Lease” has the meaning given to such term in the Purchase
Agreement.
     (l) “Nora Field” has the same meaning as the term “AMI” in the Operating
Agreement (as defined in the Purchase Agreement).
     (m) “Nora-T Line” means the pipeline depicted on Exhibit K.
     (n) “Original Lease” has the meaning given to such term in the Purchase
Agreement.
     (o) “Party Lawsuit” means the ongoing litigation and claims in the action
styled as Pine Mountain Oil & Gas, Inc. v. Equitable Production Company, USDC WD
Va, Abingdon Division, CA No. 1:05CV095 (including the related September 22,
2005 arbitration proceeding).
     (p) “Person” means any individual, corporation, partnership, limited
liability company, trust, estate, Governmental Authority or any other entity.

-4-



--------------------------------------------------------------------------------



 



     (q) “Purchase Agreement” means that certain Purchase and Sale Agreement of
even date herewith between EPC and PMOG.
     (r) “Records” means all gathering and transportation files, compression
files, land files and surveys, Contract files and all other books, records,
data, files, maps and accounting records to the extent relating primarily to the
Assets, excluding however, (A) any record to the extent that: (1) disclosure or
transfer of such record is restricted by any third-party agreement or applicable
Law, (2) Equitable is unable to obtain, using commercially reasonable efforts, a
waiver of, or otherwise satisfy, such disclosure restriction (provided that
Equitable shall not be required to provide consideration or undertake
obligations to or for the benefit of the holders of such rights in order to
obtain any necessary consent or waiver) and (3) the failure to obtain such
waiver or satisfy such disclosure restriction would cause a termination of such
instrument or a material impairment of the rights thereunder; (B) computer
software; (C) all legal records and legal files of Equitable (other than
(x) title opinions and (y) Contracts) and all other work product of and
attorney-client communications with any of Equitable’s legal counsel;
(D) records relating to the sale of the Assets, including bids received from and
records of negotiations with third Persons; (E) any other records to the extent
constituting Excluded Assets; and (F) contracts and agreements of no further
force and effect as of the Effective Time.
     (s) “SEC” means the U.S. Securities and Exchange Commission.
     (t) “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.
     (u) “Tax” means all taxes, including income tax, surtax, remittance tax,
presumptive tax, net worth tax, production tax, pipeline transportation tax,
value added tax, withholding tax, gross receipts tax, windfall profits tax,
profits tax, severance tax, personal property tax, real property tax, sales tax,
service tax, transfer tax, use tax, excise tax, premium tax, customs duties,
stamp tax, motor vehicle tax, entertainment tax, insurance tax, capital stock
tax, franchise tax, occupation tax, payroll tax, employment tax, social
security, unemployment tax, disability tax, alternative or add-on minimum tax,
estimated tax, and any other assessments, duties, fees, or levies imposed by a
Governmental Authority, together with any interest, fine or penalty thereon, or
addition thereto.
     (v) “Tax Return” means any return, declaration, report, claim for refund,
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, required to be filed
with any Governmental Authority.
     (w) “Transfer Taxes” means all transfer, sales, use, documentary, stamp
duty, conveyance and other similar Taxes, duties, fees or charges.

-5-



--------------------------------------------------------------------------------



 



     Section 1.5 Effective Time; Proration of Costs and Revenues.
     (a) Title and interest in and to the Assets shall be transferred from
Equitable to the Company at the Closing, but certain financial benefits and
burdens in respect of the Assets shall be transferred effective as of the
Effective Time, as described below.
     (b) The Company shall be entitled to all income, proceeds, receipts and
credits earned with respect to the Assets on and after the Effective Time, and
shall be responsible for (and entitled to any refunds with respect to) all
Property Costs incurred on and after the Effective Time (provided that the
Company’s entitlement to income, proceeds, receipts and credits earned with
respect to, and responsibility for and entitlement to refunds with respect to
Property Costs relating to, certain of the Assets shall be adjusted as of
Closing in the manner described in Section 2.2). For the purpose of determining
the amount of gathering fees to be included as income under this Section 1.5(b)
with respect to volumes of gas produced by any member of the Company or any of
its Affiliates, it shall be assumed that the Gathering Agreement was effective
as of the Effective Time. Equitable shall be entitled to all income, proceeds,
receipts and credits earned with respect to the Assets prior to the Effective
Time, and shall be responsible for (and entitled to any refunds with respect to)
all Property Costs incurred prior to the Effective Time (provided that
Equitable’s entitlement to income, proceeds, receipts and credits earned with
respect to, and responsibility for and entitlement to refunds with respect to
Property Costs relating to, certain of the Assets shall be adjusted as of
Closing in the manner described in Section 2.2). “Earned” and “incurred”, as
used in this Agreement, shall be interpreted in accordance with United States
generally accepted accounting principles (as published by the Financial
Accounting Standards Board). Surface use fees, insurance premiums and other
Property Costs that are paid periodically shall be prorated based on the number
of days in the applicable period falling before and at or after the Effective
Time, except that production, severance and similar Taxes based upon revenues
generated by the Assets shall be prorated based on the amount of revenues
generated by the Assets before, or at and after the Effective Time. In each
case, the Company shall be responsible for the portion allocated to the period
on and after the Effective Time and Equitable shall be responsible for the
portion allocated to the period before the Effective Time.
     (c) “Property Costs” means all operating expenses (including costs of
insurance and ad valorem, property and similar Taxes based upon or measured by
the ownership or operation of the Assets, but excluding any other Taxes),
capital expenditures incurred in the ownership and operation of the Assets in
the ordinary course of business, and overhead costs in each case as would have
been charged to the Assets under the limited liability company agreement of the
Company assuming it was in effect at all times during the period between the
Effective Time and Closing.
     Section 1.6 Intentions of the Parties. The Parties acknowledge that the
description of the Gathering Assets comprising the Nora Gas Gathering System
(including the Nora-T Line) as provided on Exhibit A-1 may be incomplete,
including with respect to easements, servitudes,

-6-



--------------------------------------------------------------------------------



 



rights-of-way, surface leases and other surface rights and the plat of such
system, and the Parties may amend Exhibit A-1 prior to the Closing Date in order
to more fully describe the Gathering Assets (it being acknowledged by the
Parties that the Gathering Assets are intended to cover all of Equitable’s and
its Affiliates’ interests in and to their currently existing natural gas
gathering system and related assets, other than the Excluded Assets and as set
forth in the following sentence, located within the Nora Field including any
currently existing sections of the Nora Gas Gathering System extending beyond
the Nora Field that service wells in the Nora Field). Notwithstanding the
foregoing, the Parties further acknowledge that the Gathering Assets do not
include any gas gathering system, facilities, compressors, pipelines, pig and
other stations, Easements, or other assets and interests of EPC or EGEL in the
separate gathering system commonly known as the Roaring Fork Gas Gathering
System located within and outside of the Nora Field, which system is used as of
the date hereof in connection with the transportation of Hydrocarbons produced
from the wells listed on Exhibit A-4, among other wells.
ARTICLE 2
CASH CONTRIBUTION, DISTRIBUTIONS AND LOANS
     Section 2.1 Cash Contribution. On the terms contained in this Agreement,
PMOG agrees to contribute to the Company at the Closing an amount of cash equal
to Fifty-Three Million Sixty Five Thousand One Hundred Seventy Six Dollars and
Thirteen Cents (US$53,065,176.13) (as adjusted pursuant to Section 3.4 and
Section 3.5, the “Cash Contribution”), to be applied as set forth in
Section 2.3. Additionally, on the terms and conditions contained in this
Agreement, PMOG agrees to contribute to the Company and the Company agrees to
accept from PMOG, PMOG’s right, title and interest (if any) in and to the gas
gathering system, facilities, compressors and pipelines described on
Exhibit A-1, excluding any interest that PMOG owns in its capacity as the lessor
under the Original Lease or the New Lease or as Grantor under the New Easement
Agreement. As consideration for the contribution of such assets and the Cash
Contribution, the Company shall issue to PMOG a fifty percent (50%) membership
interest in the Company.

     Section 2.2 Effective Time Adjustment.
     (a) Not later than five (5) Business Days prior to the Closing Date,
Equitable shall prepare in good faith, using the best information available to
Equitable, and deliver to PMOG a preliminary settlement statement setting forth
an estimated calculation of the net amount received (or paid) by Equitable for
the account of the Company pursuant to Section 1.5(b) (such net amount being
called herein the “Effective Time Adjustment. Such statement shall show the
calculation of each adjustment, based, to the extent possible, on actual
credits, charges, receipts and other items attributable to the period of time
from and after the Effective Time and PMOG shall review such preliminary
settlement statement and discuss with Equitable any changes necessary thereto.
The Parties shall use their reasonable efforts exercised in good faith to agree
upon such preliminary settlement statement as of Closing. An amount equal to
eighty percent (80%) of the estimated Effective Time Adjustment, set forth in
the preliminary settlement statement mutually agreed to by the Parties in
accordance with this Section 2.2(a), shall

-7-



--------------------------------------------------------------------------------



 



constitute the dollar amount to be contributed by PMOG to the Company at the
Closing (the “Closing Payment”), together with the Cash Contribution to be
contributed by PMOG at Closing.
     (b) As soon as reasonably practicable after the Closing, but not later than
the one hundred and twentieth (120th) day following the Closing Date, Equitable
shall prepare in good faith, using the best information available to Equitable,
and deliver to PMOG a statement setting forth the final calculation of the
Effective Time Adjustment and showing the calculation of each adjustment, based,
to the extent possible, on actual credits, charges, receipts and other items
attributable to the period of time from and after the Effective Time and shall
supply reasonable documentation available to support any such credits, charges,
receipts or other items. As soon as reasonably practicable but not later than
the thirtieth (30th) day following receipt of Equitable’s statement hereunder,
PMOG shall deliver to Equitable a written report containing any changes that
PMOG proposes be made to such statement. Equitable and PMOG shall undertake to
agree on the amount of the actual Effective Time Adjustment no later than one
hundred and eighty (180) days after the Closing Date. In the event that such
Parties cannot reach agreement within such period of time, either Equitable or
PMOG may refer the remaining matters in dispute to Ernst & Young LLP, or if
Ernst & Young LLP is unable or unwilling to perform its obligations under this
Section 2.2(b), such other nationally-recognized independent accounting firm as
may be accepted by Equitable and PMOG, for review and final determination. The
accounting firm shall conduct the arbitration proceedings in Pittsburgh,
Pennsylvania in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in effect as of the date hereof, to the extent such
rules do not conflict with the terms of this Section 2.2(b). The accounting
firm’s determination shall be made within thirty (30) days after submission of
the matters in dispute and shall be final and binding on all Parties, without
right of appeal. In determining the proper amount of the Effective Time
Adjustment, the accounting firm shall not increase the Effective Time Adjustment
more than the increase proposed by Equitable nor decrease the Effective Time
Adjustment more than the decrease proposed by PMOG, as applicable. The
accounting firm shall act as an expert for the limited purpose of determining
the specific disputed matters submitted by either Equitable or PMOG and may not
award damages or penalties. Equitable and PMOG shall each bear its own legal
fees and other costs of presenting its case. Equitable and PMOG shall bear
one-half of the costs and expenses of the accounting firm. Within ten (10) days
after the earlier of (i) the expiration of PMOG’s thirty (30) day review period
without delivery of any written report or (ii) the date on which the Equitable
and PMOG, or the accounting firm, as applicable, finally determine the actual
Effective Time Adjustment, (A) Equitable shall contribute to the Company an
amount of cash equal to the amount by which the estimated Effective Time
Adjustment exceeds the actual Effective Time Adjustment; or (B) PMOG shall
contribute to the Company an amount of cash equal to eighty percent (80%) of the
amount by which the actual Effective Time Adjustment exceeds the estimated
Effective Time Adjustment.

-8-



--------------------------------------------------------------------------------



 



     (c) The adjustment described in Section 2.2(a) shall serve to satisfy up to
the amount of the adjustment (i) the Company’s entitlement under Section 1.5 to
income, proceeds, receipts and credits earned with respect to the Assets between
the Effective Time and the Closing (and the Company shall not have any separate
rights to receive any income, proceeds, receipts and credits with respect to
which an adjustment has been made) and (ii) the Company’s obligation under
Section 1.5 to pay Property Costs attributable to the ownership and operation of
the Assets which are incurred between the Effective Time and the Closing (and
the Company shall not be separately obligated to pay for any Property Costs with
respect to which an adjustment has been made).
     Section 2.3 Cash Distributions and Loans. At the Closing, the Company
shall:
     (a) Distribute an amount equal to twenty percent (20%) of the sum of
Sixty-Six Million Three Hundred Thirty One Thousand Four Hundred Seventy Dollars
and Sixteen Cents (US$66,331,470.16) and the Effective Time Adjustment to EGEL;
and
     (b) Loan the remaining amount of cash contributed to the Company hereunder
to ET Blue Grass Company, with such loan to be entered by a separate note in
substantially the form attached hereto as Exhibit E, which loan shall be repaid
prior to the Company requiring any capital contribution by PMOG or Equitable
under the LLC Agreement.
     Section 2.4 Capital Account Balances. Following the completion of the
contributions by Equitable and PMOG, the distribution to EGEL pursuant to
Section 2.3(a) and the other actions taken pursuant to Section 2.3, the
respective capital account balances of EGEL and PMOG shall be equal.
ARTICLE 3
TITLE MATTERS
     Section 3.1 Title.
     (a) The Conveyance shall contain a special warranty of title against every
Person lawfully claiming or to claim the interest to be conveyed by Equitable to
the Company or any part thereof by, through and under Equitable and its
Affiliates, but not otherwise, subject to Permitted Encumbrances, but shall
otherwise be without warranty of title, express, implied or statutory, except
that the Conveyance shall transfer to the Company all rights or actions on title
warranties given or made by Equitable’s predecessors (other than Affiliates of
Equitable), to the extent Equitable may legally transfer such rights.
     (b) Notwithstanding anything to the contrary in Section 3.1(a) and the
Conveyance, Section 3.3 shall provide PMOG’s and the Company’s exclusive remedy
in respect of Asserted Title Defects reported in accordance with this Article 3.
Neither PMOG nor the Company shall be entitled to make any claims against
Equitable or any of its Affiliates under Equitable’s special warranty of title
in the Conveyance against any such Asserted Title Defect.

-9-



--------------------------------------------------------------------------------



 



     Section 3.2 Definitions of Defensible Title and Permitted Encumbrances.
     (a) As used in this Agreement with respect to the Assets, the term
“Defensible Title” means marketable title in southwestern Virginia, free and
clear of all liens, charges, encumbrances, irregularities or other defects
(“Encumbrances”) other than Permitted Encumbrances. The term “Title Defect”
means, as applicable, (i) any Encumbrance that would cause Equitable not to have
Defensible Title or (ii) other than with respect to the lands covered by the
Original Lease or any Exploration Agreement PMOG Area, the lack of easements or
other agreements covering the continuous length of each pipeline included in the
Assets allowing for the transportation of the Hydrocarbons as currently
transported through such pipeline. The term “Asserted Title Defect” means a
Title Defect reported by PMOG or the Company pursuant to Section 3.3 hereof.
     (b) As used in this Agreement, the term “Permitted Encumbrances” means any
or all of the following:
     (i) all Contracts;
     (ii) Preferential Rights;
     (iii) third-party consent requirements and similar restrictions with
respect to which waivers or consents are obtained by Equitable from the
appropriate parties prior to the Closing Date or the appropriate time period for
asserting the right has expired or which are expressly not required to be
satisfied prior to a transfer;
     (iv) liens for current Taxes or assessments not yet delinquent or, if
delinquent, being contested in good faith by appropriate actions and listed on
Exhibit A-5;
     (v) materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by Law), or, if delinquent, being contested in good faith by
appropriate actions and listed on Exhibit A-6;
     (vi) all rights to consent, by required notices to, filings with, or other
actions by Governmental Authorities in connection with the sale or conveyance of
easements, rights of way, licenses, gathering facilities or interests therein if
they are customarily obtained subsequent to the sale or conveyance;
     (vii) rights of reassignment arising upon final intention to abandon or
release any easement or right of way;
     (viii) with regard to lands covered by the Original Lease or included in
the Exploration Agreement PMOG Area and to the extent not created by, through

-10-



--------------------------------------------------------------------------------



 



or under Equitable: easements, rights-of-way, servitudes, permits and other
rights in respect of surface and subsurface operations and any rights related to
coal, coal seams or coal mining, whether statutory or otherwise, other than
rights to explore for, develop and produce coalbed methane;
     (ix) with regard to lands not covered by the Original Lease or included in
the Exploration Agreement PMOG Area: easements, rights-of-way, servitudes,
permits and other rights in respect of surface and subsurface operations which
would be accepted by a reasonably prudent purchaser engaged in the business of
owning and operating assets similar to the Assets in the Appalachian Basin;
     (x) all rights reserved to or vested in any Governmental Authority to
control or regulate any of the Assets in any manner and all obligations and
duties under all applicable Laws or under any franchise, grant, license or
permit issued by any such Governmental Authority;
     (xi) any Encumbrance which is discharged by Equitable at or prior to
Closing;
     (xii) with respect to the easements, rights of way and other rights over,
under or through any lands and properties owned by PMOG or its Affiliates, any
Encumbrance or imperfection in title other than those Encumbrances or
imperfections in title arising by, through or under Equitable or its Affiliates;
     (xiii) any matters shown on Exhibit F; and
     (xiv) any other Encumbrances which do not, individually or in the
aggregate, materially detract from the value of or materially interfere with the
use, ownership or operation of the Assets subject thereto or affected thereby
(as currently used, owned or operated) and which would be accepted by a
reasonably prudent purchaser engaged in the business of owning and operating
gathering system or pipeline assets in the Appalachian Basin.
     Section 3.3 Notice of Asserted Title Defects; Defect Adjustments.
     (a) To assert a claim of a Title Defect prior to Closing, PMOG must deliver
a claim notice to Equitable on or before 5:00 p.m. EDT on April 25, 2007 (the
“Title Claim Date”), except as otherwise provided under Section 3.4 or
Section 3.5; provided that PMOG agrees to furnish Equitable at the end of every
week period following the execution of this Agreement and prior to the Title
Claim Date with a claim notice if any officer of PMOG or its Affiliates
discovers or learns of any Title Defect during such period. Each such notice
shall be in writing and shall include (i) a description of the Asserted Title
Defect(s), (ii) the Assets affected, (iii) supporting documents reasonably
necessary for Equitable (as well as any title attorney or examiner hired by
Equitable) to verify the existence of such Asserted Title Defect(s) and (iv) the
amount by which PMOG reasonably believes the value of those Assets is reduced by
such Asserted Title

-11-



--------------------------------------------------------------------------------



 



Defect(s) and the computations and information upon which PMOG’s belief is
based. Subject to the Company’s rights under the special warranty of title
described in Section 3.1(a) and its and PMOG’s rights with respect to any breach
of Equitable’s covenant under Section 7.10(f), PMOG and the Company shall be
deemed to have waived all Title Defects of which Equitable has not been given
notice on or before the Title Claim Date.
     (b) In the event that PMOG notifies Equitable of a Title Defect before the
Title Claim Date, Equitable shall have the right, but not the obligation, to
attempt, at its sole cost, to cure or remove any Asserted Title Defects of which
it has been notified by PMOG. If Equitable so elects to cure or remove any
Asserted Title Defect, PMOG shall use commercially reasonable efforts to
cooperate with Equitable’s efforts to cure or remove such Asserted Title Defect.
If prior to Closing, Equitable has been unable to cure or remove any Asserted
Title Defect, then Equitable and PMOG mutually shall elect to have one of the
following options apply:
     (i) Remove the Assets subject to such Asserted Title Defect from the
transaction contemplated by this Agreement, if the operation of Gathering Assets
(taken as a whole) would not be materially impaired thereby. Such removed Assets
shall not be assigned at the Closing, shall become “Excluded Assets” for all
purposes hereunder and the Cash Contribution shall be reduced by an amount equal
to the value for such Assets.
     (ii) Assign the Assets subject to the Asserted Title Defect to the Company
at Closing, and defend, indemnify and hold the Company, the successors, assigns
and Affiliates of the Company, PMOG and PMOG’s Affiliates harmless from and
against all Damages that arise out of or that any such Person may suffer as a
result of such Asserted Title Defect pursuant to a form of indemnity agreement
mutually agreeable to the Parties.
     (iii) Assign the Assets subject to the Asserted Title Defect to the Company
at Closing, and reduce the Cash Contribution in accordance with Section 3.3(c).
     (c) The Cash Contribution shall be reduced by an amount (the “Asserted
Title Defect Amount”) equal to the reduction in the value for the Assets subject
to an uncured Asserted Title Defect, which reduction is caused by such uncured
Asserted Title Defect as determined pursuant to Section 3.3(e); provided that no
reduction shall be made in the Cash Contribution with respect to any Asserted
Title Defect for which an election has been made pursuant to Section 3.3(b)(ii).
     (d) Except for the Company’s rights under the special warranty of title
described in Section 3.1(a) and its and PMOG’s rights with respect to any breach
of Equitable’s covenant under Section 7.10(f), Section 3.3(c) shall, to the
fullest extent permitted by applicable Laws, be the exclusive right and remedy
of PMOG and the Company against Equitable or its Affiliates with respect to any
Title Defect attributable to the Assets.

-12-



--------------------------------------------------------------------------------



 



     (e) The Asserted Title Defect Amount resulting from an Asserted Title
Defect shall be determined as follows:
     (i) If PMOG and Equitable agree on the Asserted Title Defect Amount, that
amount shall be the Asserted Title Defect Amount;
     (ii) If the Asserted Title Defect is an Encumbrance which is undisputed and
liquidated in amount, then the Asserted Title Defect Amount shall be the amount
necessary to be paid to remove the Asserted Title Defect from the affected
Assets;
     (iii) If the Asserted Title Defect represents an Encumbrance of a type not
described in subsections (i) or (ii) above, the Asserted Title Defect Amount
shall be determined by taking into account the value of the Assets so affected,
the portion of the Assets affected by the Asserted Title Defect, the legal
effect of the Asserted Title Defect, the potential economic effect of the
Asserted Title Defect over the life of the affected Assets, the values placed
upon the Asserted Title Defect by PMOG and Equitable and such other factors as
are necessary to make a proper evaluation;
     (iv) Notwithstanding anything to the contrary in this Article 3, except for
adjustments required by Section 3.4 or Section 3.5, there shall be no Cash
Contribution adjustment for Asserted Title Defects unless and until the
aggregate Asserted Title Defect Amounts for all Assets for which claim notices
were timely delivered pursuant to Section 3.3(a) exceed Three Hundred Fifty
Thousand Dollars (US$350,000.00), and then only to the extent that the aggregate
Asserted Title Defect Amounts exceed Three Hundred Fifty Thousand Dollars
(US$350,000.00);
     (v) If an Asserted Title Defect of the type not described in subsections
(i) or (ii) above is reasonably susceptible of being cured, the Asserted Title
Defect Amount determined under subsections (iii) above shall not be greater than
the lesser of (1) the reasonable cost and expense of curing such Asserted Title
Defect or (2) the share of such curative work cost and expense which is
allocated to such Assets pursuant to subsection (vi) below; and
     (vi) The Asserted Title Defect Amount with respect to an Asset shall be
determined without duplication of any costs or losses (A) included in another
Asserted Title Defect Amount hereunder or (B) included in a casualty loss under
Section 3.5. To the extent that the cost to cure any Asserted Title Defect will
result in the curing of all or a part of one or more other Asserted Title
Defects, such cost of cure shall be allocated for purposes of Section 3.3(e)(v)
among the Assets so affected on a fair and reasonable basis.

-13-



--------------------------------------------------------------------------------



 



     (f) Equitable and PMOG shall attempt to agree on all Asserted Title Defects
and Asserted Title Defect Amounts by two (2) Business Days prior to the Closing
Date. If Equitable and PMOG are unable to agree by that date, the average of
Equitable’s and PMOG’s estimates with respect to the Asserted Title Defect
Amounts for the Asserted Title Defects shall be used to determine the Effective
Time Adjustment pursuant to Section 2.2, and all Asserted Title Defects and
Asserted Title Defect Amounts in dispute shall be exclusively and finally
resolved by arbitration pursuant to this Section 3.3(f). During the ten (10)
Business Day period following the Closing Date, Asserted Title Defects and
Asserted Title Defect Amounts in dispute shall be submitted to an attorney with
at least ten (10) years of experience in oil and gas and pipeline titles in the
southwestern Virginia as selected by mutual agreement of PMOG and Equitable (the
“Title Arbitrator”). The arbitration proceeding shall be held in Pittsburgh,
Pennsylvania and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect as of the
date hereof, to the extent such rules do not conflict with the terms of this
Section 3.3(f). The Title Arbitrator’s determination shall be made within twenty
(20) days after submission of the matters in dispute and shall be final and
binding upon the Parties, without right of appeal. In making his determination,
the Title Arbitrator shall be bound by the rules set forth in Section 3.3(e) and
may consider such other matters as in the opinion of the Title Arbitrator are
necessary or helpful to make a proper determination. Additionally, with the
prior written consent of PMOG and Equitable, the Title Arbitrator may consult
with and engage disinterested third parties to advise the Title Arbitrator,
including title attorneys from other states and petroleum engineers. In no event
shall any Asserted Title Defect Amount exceed the estimate given by PMOG in its
claim notice delivered in accordance with Section 3.3(a). The Title Arbitrator
shall act as an expert for the limited purpose of determining the specific
disputed Asserted Title Defects and Asserted Title Defect Amounts submitted by
either PMOG or Equitable and may not award damages, interest or penalties to
either PMOG or Equitable with respect to any matter. Equitable and PMOG shall
each bear its own legal fees and other costs of presenting its case. Each of
Equitable and PMOG shall bear one-half of the costs and expenses of the Title
Arbitrator.
     Section 3.4 Consents to Assignment and Preferential Rights to Purchase.
     (a) Equitable will use reasonable efforts, consistent with industry
practices in transactions of this type, to identify, with respect to all Assets,
the names and addresses of all parties holding Preferential Rights and Consents
applicable to the transactions contemplated hereby. In attempting to identify
the names and addresses of such parties holding such Preferential Rights and
Consents, Equitable shall in no event be obligated to go beyond its own records.
Equitable will request, from the parties so identified (and from any parties
identified by PMOG prior to Closing who have Preferential Rights or from whom a
Consent may be required), in accordance with the documents creating such rights,
execution of waivers of Preferential Rights or Consents so identified. Equitable
shall have no obligation other than to identify such Preferential Rights and
Consents and to so request such execution of waivers of Preferential Rights and
Consents (including,

-14-



--------------------------------------------------------------------------------



 



without limitation, Equitable shall have no obligation to assure that such
waivers of Preferential Rights and Consents are obtained).
     (b) With respect to Preferential Rights but not Consents, if a Person from
whom a waiver of a Preferential Right is requested refuses to give such waiver
prior to Closing, the interest in the Asset subject to such Preferential Right
will be excluded from the transaction contemplated hereby, such interest in such
Asset will become an “Excluded Asset” for all purposes hereunder (except in the
case of any subsequent transfer of such interest in such Asset to PMOG pursuant
to the following sentence) and the Cash Contribution will be adjusted downward
by the value (proportionately reduced to the excluded interest) for such
interest in such Asset. If within ninety (90) days following Closing, such
holder does waive its Preferential Right, then PMOG agrees that, within five
(5) days following Equitable’s notice thereof, the Parties hereto will conduct a
subsequent Closing (in accordance with same terms hereof) for the purchase and
sale of such Excluded Asset.
     (c) If (i) an Asset is subject to a Consent that prohibits the transfer of
such Asset without compliance with the provisions of such Consent, (ii) the
failure to comply with or obtain such Consent will result in a termination or
other material impairment of any rights in relation to such Asset, (iii) such
Consent is not obtained or complied with prior to the Closing and (iv) the
absence of such Asset would not materially impair the operations of the
Gathering Assets (taken as a whole), then unless otherwise agreed to by PMOG and
Equitable, the Asset or portion thereof affected by such Consent will be
excluded from the transactions contemplated hereby, such Asset will become an
“Excluded Asset” for all purposes hereunder (except in the case of any
subsequent transfer of such Asset to PMOG pursuant to the following sentence),
and the Cash Contribution will be adjusted downward by the agreed upon value for
such Asset. If within ninety (90) days following Closing such Consent is
obtained or otherwise complied with, then PMOG agrees that, within five (5) days
following Equitable’s notice thereof, the Parties hereto will conduct a
subsequent Closing (in accordance with the same terms hereof) for the purchase
and sale of such excluded Asset.
     (d) To the extent that the consent of PMOG with respect to the assignment
of the Assets contemplated hereby is required under any agreement or
arrangement, as of the Closing, PMOG hereby irrevocably grants such consent.
     Section 3.5 Casualty or Condemnation Loss. Subject to the provisions of
Section 8.1(e) and Section 8.2(f) hereof, if, after the date of this Agreement
but prior to the Closing Date, any portion of the Assets is destroyed by fire or
other casualty or is taken in condemnation or under right of eminent domain,
PMOG and the Company shall nevertheless be required to close and the Parties
mutually shall elect prior to Closing one of the following options: (i) to have
Equitable cause the Assets affected by any casualty to be repaired or restored,
at Equitable’s sole cost, as promptly as reasonably practicable (which work may
extend after the Closing Date), (ii) to have Equitable indemnify the Company,
PMOG, and their respective Affiliates through a document reasonably acceptable
to Equitable and PMOG against any costs or expenses that such

-15-



--------------------------------------------------------------------------------



 



Person reasonably incurs to repair the Assets subject to any casualty or
(iii) to treat such casualty or taking as an Asserted Title Defect with respect
to the affected Assets under Section 3.3; provided that in no event shall such
Asserted Title Defect be subject to the provisions of Section 3.3(e)(iv) hereof.
In each case, Equitable shall retain all rights to insurance and other claims
against third parties with respect to the casualty or taking except to the
extent Equitable and PMOG otherwise agree in writing.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF EQUITABLE
     Section 4.1 Disclaimers.
     (a) Except as expressly set forth in Article 3, Article 4, Article 6, in
the certificates delivered by Equitable at Closing pursuant to Section 9.2(b)
and Section 9.2(c) or in the Conveyance, (i) Equitable makes no representations
or warranties, express or implied, with respect to the Assets or the
transactions contemplated hereby and (ii) Equitable expressly disclaims all
liability and responsibility for any representation, warranty, statement or
information with respect to the Assets or the transactions contemplated hereby
made or communicated (orally or in writing) to PMOG or any of its Affiliates,
employees, agents, consultants or representatives (including any opinion,
information, projection or advice that may have been provided to PMOG by any
officer, director, employee, agent, consultant, representative or advisor of
Equitable or any of its Affiliates).
     (b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 3, ARTICLE 4,
ARTICLE 6, IN THE CERTIFICATES DELIVERED BY EQUITABLE AT CLOSING PURSUANT TO
SECTIONS 9.2(b) AND 9.2(c) OR IN THE CONVEYANCE, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EQUITABLE EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) ANY ESTIMATES OF
THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (III) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, OR (IV) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO PMOG OR THE COMPANY OR THEIR RESPECTIVE AFFILIATES,
OR THEIR RESPECTIVE EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY
EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT,
SUBJECT TO THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 3, ARTICLE

-16-



--------------------------------------------------------------------------------



 



4, ARTICLE 6, IN THE CERTIFICATES DELIVERED BY EQUITABLE AT CLOSING PURSUANT TO
SECTIONS 9.2(b) AND 9.2(c) AND IN THE CONVEYANCE, PMOG AND THE COMPANY HAVE MADE
OR CAUSED TO BE MADE SUCH INSPECTIONS AS PMOG AND THE COMPANY DEEM APPROPRIATE,
THE COMPANY IS RECEIVING THE ASSETS, EQUIPMENT AND ALL OTHER TANGIBLE PROPERTY
IN ITS PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”
WITH ALL FAULTS.
     (c) Any representation “to the knowledge of Equitable” or “to Equitable’s
knowledge” is limited to matters within the actual conscious awareness of Ted
O’Brien, Lester Zitkus, Andy Murphy, Shawn Posey, John Centofanti, Chris Akers,
Matt Ankrum and Phil Elliott.
     (d) Inclusion of a matter on a schedule attached hereto with respect to a
representation or warranty that addresses matters having a Material Adverse
Effect shall not be deemed an indication that such matter does, or may, have a
Material Adverse Effect. Matters may be disclosed on a schedule for purposes of
information only. As used herein, “Material Adverse Effect” means any change,
inaccuracy, circumstance, event, result, occurrence, condition or an act (each,
an “Event”) that has had or could reasonably be expected to have a material
adverse effect on the ownership, operation or value of the Assets, taken as a
whole or the ability of Equitable or PMOG, as applicable, to consummate the
transactions contemplated hereby or meet its obligations under this Agreement
and the documents to be executed hereunder; provided, however, that “Material
Adverse Effect” shall not include Events resulting from general changes in
Hydrocarbon prices; general changes in the Hydrocarbon exploration and
production industry or general economic or political conditions; civil unrest,
insurrection or similar disorders; or changes in Laws.
     (e) Subject to the foregoing provisions of this Section 4.1 and the other
terms and conditions of this Agreement, Equitable represents and warrants to
PMOG and the Company the matters set out in the remainder of this Article 4.
     Section 4.2 EPC.
     (a) Existence and Qualification. EPC is a corporation duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Pennsylvania and is duly qualified to do business as a foreign corporation in
the Commonwealth of Virginia.
     (b) Power. EPC has the corporate power to enter into and perform this
Agreement (and all documents required to be executed and delivered by EPC at
Closing) and to consummate the transactions contemplated by this Agreement (and
such documents).

-17-



--------------------------------------------------------------------------------



 



     (c) Authorization and Enforceability. The execution, delivery and
performance of this Agreement by EPC (and all documents required to be executed
and delivered by EPC at Closing) and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action on the part of EPC. This Agreement has been duly
executed and delivered by EPC (and all documents required to be executed and
delivered by EPC at Closing shall be duly executed and delivered by EPC) and
this Agreement constitutes (and at the Closing such documents shall constitute)
the valid and binding obligations of EPC, enforceable in accordance with their
terms except as such enforceability may be limited by applicable bankruptcy or
other similar Laws affecting the rights and remedies of creditors generally, as
well as to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).
     (d) No Conflicts. The execution, delivery and performance of this Agreement
by EPC (and all documents required to be executed and delivered by EPC at
Closing), and the consummation of the transactions contemplated by this
Agreement (and by such documents) shall not (i) violate any provision of the
certificate of incorporation or bylaws of EPC, (ii) result in default (with due
notice or lapse of time or both) or the creation of any lien or encumbrance or
give rise to any right of termination, cancellation or acceleration under any
note, bond, mortgage, indenture, license or agreement to which EPC is a party or
by which it is bound, (iii) violate any judgment, order, ruling, or decree
applicable to EPC as a party in interest, or (iv) violate any Laws applicable to
EPC or any of the Assets, except any matters described in clauses (ii), (iii),
or (iv) above which would not have a Material Adverse Effect or as set forth on
Schedule 4.2(d) and except for compliance with the HSR Act.
     Section 4.3 EGEL.
     (a) Existence and Qualification. EGEL is a limited liability company duly
organized, and validly existing under the laws of the State of Delaware and is
duly qualified to do business as a foreign limited liability company in the
Commonwealth of Virginia.
     (b) Power. EGEL has the limited liability company power to enter into and
perform this Agreement (and all documents required to be executed and delivered
by EGEL at Closing) and to consummate the transactions contemplated by this
Agreement (and such documents).
     (c) Authorization and Enforceability. The execution, delivery and
performance of this Agreement by EGEL (and all documents required to be executed
and delivered by EGEL at Closing) and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary limited liability company action on the part of EGEL. This Agreement
has been duly executed and delivered by EGEL (and all documents required to be
executed and delivered by EGEL at Closing shall be duly executed and delivered
by EGEL) and this Agreement constitutes (and at

-18-



--------------------------------------------------------------------------------



 



the Closing such documents shall constitute) the valid and binding obligations
of EGEL, enforceable in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar Laws
affecting the rights and remedies of creditors generally, as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).
     (d) No Conflicts. The execution, delivery and performance of this Agreement
by EGEL (and all documents required to be executed and delivered by EGEL at
Closing), and the consummation of the transactions contemplated by this
Agreement (and by such documents) shall not (i) violate any provision of the
certificate of formation or limited liability company agreement of EGEL,
(ii) result in default (with due notice or lapse of time or both) or the
creation of any lien or encumbrance or give rise to any right of termination,
cancellation or acceleration under any note, bond, mortgage, indenture, license
or agreement to which EGEL is a party or by which it is bound, (iii) violate any
judgment, order, ruling, or decree applicable to EGEL as a party in interest, or
(iv) violate any Laws applicable to EGEL or any of the Assets, except any
matters described in clauses (ii), (iii), or (iv) above which would not have a
Material Adverse Effect or as set forth on Schedule 4.3(d) and except for
compliance with the HSR Act.
     Section 4.4 Liability for Brokers’ Fees. Neither PMOG nor the Company shall
directly or indirectly have any responsibility, liability or expense, as a
result of undertakings or agreements of Equitable or its Affiliates, for
brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation to an intermediary in connection with the negotiation, execution or
delivery of this Agreement or any agreement or transaction contemplated hereby.

     Section 4.5 Consents, Approvals or Waivers. Except (a) for preferential
rights (collectively “Preferential Rights”) to purchase and other provisions
restricting assignment without consent (“Consents”) which would be applicable to
the transactions contemplated hereby that are set forth on Schedule 4.5 (the
“Scheduled Transfer Requirements”), (b) as would not, individually or in the
aggregate, have a Material Adverse Effect, (c) for approvals customarily
obtained from a Governmental Authority post-Closing, and (d) for compliance with
the HSR Act, neither the execution and delivery of this Agreement (nor any
documents required to be executed by Equitable at Closing), nor the consummation
of the transactions contemplated hereby nor thereby, nor the compliance with the
terms hereof nor thereof, (in each case) by Equitable will (i) conflict with or
result in a violation of any provision of, or constitute (with or without the
giving of notice or the passage of time or both) a default under, or give rise
to (with or without the giving of notice or the passage of time or both) any
right of termination, cancellation, or acceleration under, any bond, debenture,
note, mortgage or indenture, or any lease, contract, agreement, or other
instrument or obligation to which Equitable is a party or by which Equitable or
any of the Assets may be bound or (ii) violate any applicable Law binding upon
Equitable or the Assets. Except (x) for the Scheduled Transfer Requirements
(y) for approvals customarily obtained from a Governmental Authority
post-Closing, and (z) for compliance with the HSR Act, the execution of this
Agreement by Equitable and the consummation of the transactions contemplated
hereby by Equitable will not require any

-19-



--------------------------------------------------------------------------------



 



material consent, approval or waiver of any Governmental Authority or other
third Person, or create a right in favor of any Person to purchase all or any
material part of the Assets.
     Section 4.6 Litigation. Except as disclosed on Schedule 4.6A or
Schedule 4.6B and except for the Party Lawsuit, there are no actions, suits or
proceedings pending, or to Equitable’s knowledge, threatened in writing, by or
before any Governmental Authority or arbitrator with respect to the Assets or
Equitable’s or any of its Affiliates’ ownership, operation or use thereof. To
Equitable’s knowledge, no written notice from any third Person (including any
Governmental Authority) claiming material Damages or any material breach of duty
of care has been received by Equitable or any of its Affiliates relating to the
Assets or Equitable’s or any of its Affiliate’s ownership, operation or use
thereof, except for the suits, actions and proceedings set forth in
Schedule 4.6A or Schedule 4.6B and the Party Lawsuit.
     Section 4.7 Taxes. Except as disclosed on Schedule 4.7: (i) all material
Tax Returns required to be filed with respect to the Assets have been duly and
timely filed; (ii) each such Tax Return is in all material respects true,
correct and complete; (iii) all material Taxes owed with respect to the Assets
have been timely paid in full; (iv) there are no Encumbrances for Taxes on any
of the Assets other than Permitted Encumbrances; (v) there is no outstanding
dispute or claim concerning any material Taxes with respect to the Assets, and
to Equitable’s knowledge no assessment, deficiency or adjustment has been
asserted or proposed with respect thereto; and (vi) to Equitable’s knowledge,
all of the Assets have been properly listed and described on the property tax
rolls for the taxing units in which such Assets are located and no portion of
the Assets constitutes omitted property for property tax purposes.
     Section 4.8 Environmental Laws. To Equitable’s knowledge, Equitable and its
Affiliates have complied in all respects with, and the operation of the Assets
has been in compliance in all respects with, all applicable Laws relating to the
environment (“Environmental Laws”), except such failures to comply as,
individually or in the aggregate, would not have a Material Adverse Effect.
Except for contamination that would not, individually or in the aggregate, have
a Material Adverse Effect, to Equitable’s knowledge there has been no
contamination of groundwater, surface water or soil resulting from activities
relating to the Assets, which requires remediation under applicable
Environmental Laws.
     Section 4.9 Compliance with Laws. Except with respect to Environmental
Laws, which are addressed in Section 4.8, and except as disclosed on
Schedule 4.9, to Equitable’s knowledge, Equitable and its Affiliates have
complied in all respects with, and the Assets have been operated and maintained
in compliance in all respects with, all applicable Laws, except such failures to
comply as would not, individually or in the aggregate, have a Material Adverse
Effect.
     Section 4.10 Contracts. Neither Equitable, nor to the knowledge of
Equitable, any other Person is in default under any Contract, except as
disclosed on Schedule 4.10 and except for such defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed on Schedule 4.10, there are (a) no gathering agreements with third
Persons

-20-



--------------------------------------------------------------------------------



 



for Hydrocarbons to be transported on the Gathering Assets or (b) material
contracts or other material agreements included in or directly related to the
operation of or title to the Assets.
     Section 4.11 Permits, etc.. To Equitable’s knowledge, except as disclosed
on Schedule 4.11, Equitable has obtained and is maintaining all material
federal, state and local governmental licenses, permits, franchises, orders,
exemptions, variances, waivers, authorizations, certificates, consents, rights,
privileges and applications therefor (the “Governmental Permits”) that are
presently necessary or required for the ownership and operation of the Assets as
currently owned and operated. To Equitable’s knowledge, except as disclosed in
Schedule 4.11, (a) the Assets have been operated in all material respects in
accordance with the conditions and provisions of such Governmental Permits, and
(b) no written notices of material violation of such Governmental Permits have
been received by Equitable or its Affiliates.
     Section 4.12 Outstanding Capital Commitments. As of the date hereof,
Equitable has made no commitments to third Persons to make capital expenditures
which are binding on the Assets or the owner thereof and which Equitable
reasonably anticipates will individually require expenditures by the owner of
the Assets after the Effective Time other than those reflected in the capital
budget included as Schedule 4.12.
     Section 4.13 Abandonment. Since the Effective Time through the date of this
Agreement, Equitable has not abandoned, and is not in the process of abandoning,
any physical Assets (nor has it removed, nor is it in the process of removing,
any material items of personal property located upon the Assets, except those
replaced by items of substantially equivalent suitability and value). Except as
set forth in Schedule 4.13 or as otherwise would not have a Material Adverse
Effect, there are no pipelines or gathering facilities located on the real
property included in the Assets that Equitable is currently required by Law or
by Contract to remove or abandon.
     Section 4.14 Condition of Equipment, etc. Except as set forth in
Schedule 4.14, to the knowledge of Equitable, all pipelines, fixtures,
facilities and equipment included in the Assets have been maintained in all
material respects in a state of adequate repair consistent with industry
standards in the Appalachian Basin and are otherwise generally adequate for the
normal operation thereof.
     Section 4.15 Payments of Property Costs. All Property Costs and other
payments due in connection with the ownership and operation of the Assets have
been properly and correctly paid for in all material respects by Equitable.
     Section 4.16 Absence of Certain Events. Except as disclosed on
Schedule 4.16 or as contemplated by this Agreement, since the Effective Time,
there has not been any damage, destruction or loss, whether covered by insurance
or not, with respect to the Assets that has had or is reasonably likely to have
a Material Adverse Effect.
     Section 4.17 Regulatory Matters. To Equitable’s knowledge, no consent is
required in connection with the transaction contemplated hereby under the
Natural Gas Policy Act of 1978,

-21-



--------------------------------------------------------------------------------



 



as amended for which the failure to obtain such consent would be reasonably
expected to have a Material Adverse Effect. Equitable is not and the Company
will not be a natural gas company within the jurisdiction of the Natural Gas Act
of 1938 (assuming that the fact that PMOG will be a member of the Company will
not cause the Company to be a natural gas company within the jurisdiction of the
Natural Gas Act of 1938).
     Section 4.18 Information. To Equitable’s knowledge, Equitable has complied
in all material respects with PMOG’s requests for supporting documentation and
information relating to the transactions contemplated by this Agreement to the
extent Equitable has such documentation or information in Equitable’s or its
Affiliates’ possession or control.
     Section 4.19 Sole Member. EGEL is the sole member of the Company prior to
the issuance of membership interests therein to PMOG and EGEL pursuant to the
terms hereof. The Company currently has no assets or liabilities.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PMOG
     PMOG represents and warrants to Equitable and the Company the following:
     Section 5.1 Existence and Qualification. PMOG is a corporation organized,
validly existing and in good standing under the Laws of the Commonwealth of
Virginia.
     Section 5.2 Power. PMOG has the corporate power to enter into and perform
this Agreement (and all documents required to be executed and delivered by PMOG
at Closing) and to consummate the transactions contemplated by this Agreement
(and such documents).
     Section 5.3 Authorization and Enforceability. The execution, delivery and
performance of this Agreement by PMOG (and all documents required to be executed
and delivered by PMOG at Closing), and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action on the part of PMOG. This Agreement has been duly
executed and delivered by PMOG (and all documents required to be executed and
delivered by PMOG at Closing will be duly executed and delivered by PMOG) and
this Agreement constitutes (and at the Closing such documents will constitute)
the valid and binding obligations of PMOG, enforceable in accordance with their
terms except as such enforceability may be limited by applicable bankruptcy or
other similar Laws affecting the rights and remedies of creditors generally, as
well as to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).
     Section 5.4 No Conflicts. The execution, delivery and performance of this
Agreement by PMOG (and all documents required to be executed and delivered by
PMOG at Closing), and the consummation of the transactions contemplated by this
Agreement (and by such documents) will not (a) violate any provision of the
certificate of incorporation or bylaws of PMOG, (b) result in a default (with
due notice or lapse of time or both) or the creation of any lien or encumbrance
or give rise to any right of termination, cancellation or acceleration under any
note, bond, mortgage, indenture, license or agreement to which PMOG is a party
or by which it is

-22-



--------------------------------------------------------------------------------



 



bound, (c) violate any judgment, order, ruling, or regulation applicable to PMOG
as a party in interest, or (d) violate any Law applicable to PMOG or any of its
assets, except any matters described in clauses (b), (c) or (d) above which
would not have a material adverse effect on PMOG’s ability to consummate the
transactions contemplated hereby and except for compliance with the HSR Act.
     Section 5.5 Liability for Brokers’ Fees. Neither Equitable nor the Company
shall directly or indirectly have any responsibility, liability or expense, as a
result of undertakings or agreements of PMOG or its Affiliates, for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
to an intermediary in connection with the negotiation, execution or delivery of
this Agreement or any agreement or transaction contemplated hereby.
     Section 5.6 Consents, Approvals or Waivers. Except for compliance with the
HSR Act, neither the execution and delivery of this Agreement (nor any documents
required to be executed by PMOG at Closing), nor the consummation of the
transactions contemplated hereby nor thereby, nor the compliance with the terms
hereof nor thereof (in each case, by PMOG), will (a) be subject to obtaining any
consent, approval, or waiver from any Governmental Authority or other third
Person, or (b) except as would not, individually or in the aggregate, have a
material adverse effect on PMOG’s ability to consummate the transactions
contemplated hereby, violate any applicable Law binding upon PMOG.
     Section 5.7 Litigation. Except for the Party Lawsuit, there are no actions,
suits or proceedings pending, or to PMOG’s knowledge, threatened in writing by
or before any Governmental Authority or arbitrator against PMOG which are
reasonably likely to impair PMOG’s ability to consummate the transactions
contemplated hereby.
     Section 5.8 Financing. PMOG has sufficient cash, available lines of credit
or other sources of immediately available funds (in United States dollars) to
enable it to pay the Cash Contribution to the Company at the Closing.
     Section 5.9 Independent Investigation. Subject to Equitable’s and the
Company’s representations and warranties set forth in Article 3, Article 4 and
Article 6 hereof (or in any certificate furnished or to be furnished by PMOG or
the Company pursuant to this Agreement) and in the Conveyance, PMOG acknowledges
and affirms that it has made (or will make prior to Closing) all such reviews
and inspections of the Assets as PMOG has deemed necessary or appropriate.
Except for the representations and warranties expressly made by Equitable or the
Company in Articles 3, Article 4 and Article 6 of this Agreement (or in any
certificate furnished or to be furnished to PMOG or the Company pursuant to this
Agreement) and in the Conveyance, PMOG acknowledges that there are no
representations or warranties, express or implied, as to the Assets or prospects
thereof, and that in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, PMOG has relied solely upon its
own independent investigation, verification, analysis and evaluation.
     Section 5.10 Equitable Information. To the knowledge of the officers of
PMOG, as of the execution date of this Agreement, Equitable has complied in all
material respects with

-23-



--------------------------------------------------------------------------------



 



PMOG’s requests for supporting documentation and information relating to the
transactions contemplated by this Agreement.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to PMOG the following:
     Section 6.1 Existence and Qualification. The Company is a limited liability
company organized and validly existing under the Laws of the State of Delaware;
and the Company is duly qualified to do business as a foreign corporation in the
Commonwealth of Virginia.
     Section 6.2 Valid Issuance. The offer and sale of the membership interests
in the Company to EGEL and PMOG has been duly authorized by the Company and,
when issued and delivered to EGEL and PMOG in accordance with the terms of this
Agreement, will be validly issued in accordance with the limited liability
company agreement of the Company, fully paid (to the extent required under the
limited liability company agreement of the Company) and nonassessable, will not
be subject to preemptive or similar rights and will be free of any and all liens
other than any arising under applicable state and federal securities Laws.
     Section 6.3 Power. The Company has the limited liability company power to
enter into and perform this Agreement (and all documents required to be executed
and delivered by the Company at Closing) and to consummate the transactions
contemplated by this Agreement (and such documents).
     Section 6.4 Authorization and Enforceability. The execution, delivery and
performance of this Agreement by the Company (and all documents required to be
executed and delivered by the Company at Closing), and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary limited liability company action on the part of the
Company. This Agreement has been duly executed and delivered by the Company (and
all documents required to be executed and delivered by the Company at Closing
will be duly executed and delivered by the Company) and this Agreement
constitutes (and at the Closing such documents will constitute) the valid and
binding obligations of the Company, enforceable in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar Laws affecting the rights and remedies of creditors generally, as well
as to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at Law).
     Section 6.5 No Conflicts. The execution, delivery and performance of this
Agreement by the Company (and all documents required to be executed and
delivered by the Company at Closing), and the consummation of the transactions
contemplated by this Agreement (and by such documents) will not (a) violate any
provision of the certificate of formation or limited liability company agreement
of the Company, (b) result in a default (with due notice or lapse of time or
both) or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any note, bond, mortgage,
indenture, license or agreement to

-24-



--------------------------------------------------------------------------------



 



which the Company is a party or by which it is bound, (c) violate any judgment,
order, ruling, or regulation applicable to PMOG as a party in interest, or
(d) violate any Law applicable to the Company or any of its assets, except any
matters described in clauses (b), (c) or (d) above which would not have a
material adverse effect on the Company’s ability to consummate the transactions
contemplated hereby and except for compliance with the HSR Act.
     Section 6.6 Consents, Approvals or Waivers. Except for compliance with the
HSR Act, neither the execution and delivery of this Agreement (nor any documents
required to be executed by the Company at Closing), nor the consummation of the
transactions contemplated hereby nor thereby, nor the compliance with the terms
hereof nor thereof (in each case, by the Company), will (a) be subject to
obtaining any consent, approval, or waiver from any Governmental Authority or
other third Person, or (b) except as would not, individually or in the
aggregate, have a material adverse effect on the Company’s ability to consummate
the transactions contemplated hereby, violate any applicable Law binding upon
the Company.
     Section 6.7 Litigation. There are no actions, suits or proceedings pending,
or to the Company’s knowledge, threatened in writing by or before any
Governmental Authority or arbitrator against the Company which are reasonably
likely to impair the Company’s ability to consummate the transactions
contemplated hereby.
ARTICLE 7
COVENANTS OF THE PARTIES
     Section 7.1 Access. Equitable will give PMOG and its representatives access
to the Assets and access to and the right to copy, at PMOG’s expense, the
Records in Equitable’s possession, for the purpose of conducting an
investigation of the Assets and the Company, but only to the extent that
Equitable may do so without violating any obligations to any third Person;
provided that Equitable shall use its commercially reasonable efforts to obtain
all consents and waivers from such third Persons if necessary to permit PMOG’s
access to the Assets and Records. Such access by PMOG shall be limited to
Equitable’s normal business hours, and PMOG’s investigation shall be conducted
in a manner that minimizes interference with the operation of the Assets. PMOG
at its option may conduct a Phase I environmental audit of any or all of the
Assets, to the extent Equitable has authority to permit such an audit, provided
that neither PMOG nor its representatives shall conduct any testing or sampling
on or with respect to the Assets prior to Closing.
     Section 7.2 Indemnity Regarding Access. PMOG agrees to indemnify, defend
and hold harmless Equitable, its Affiliates, the other owners of interests in
the Assets (other than PMOG or its Affiliates), and all such Persons’ directors,
officers, employees, agents and representatives from and against any and all
Damages directly attributable to access to the Assets prior to the Closing by
PMOG, its Affiliates, or its or their directors, officers, employees, agents or
representatives in connection with PMOG’s due diligence activities with respect
to the transactions contemplated hereby, even if caused in whole or in part by
the negligence (whether sole, joint or concurrent), strict liability or other
legal fault of any Indemnified

-25-



--------------------------------------------------------------------------------



 



Person but excluding any Damages to the extent caused by the gross negligence or
willful misconduct of any Indemnified Person.
     Section 7.3 Pre-Closing Notifications. Until the Closing,
     (a) PMOG shall notify Equitable promptly after any officer of PMOG obtains
actual knowledge that (i) any representation or warranty of Equitable contained
in this Agreement is untrue in any material respect or will be untrue in any
material respect as of the Closing Date or (ii) any covenant or agreement to be
performed or observed by Equitable prior to or on the Closing Date has not been
so performed or observed in any material respect.
     (b) Equitable shall notify PMOG promptly after any officer of Equitable
obtains actual knowledge that (i) any representation or warranty of PMOG
contained in this Agreement is untrue in any material respect or will be untrue
in any material respect as of the Closing Date or (ii) any covenant or agreement
to be performed or observed by PMOG prior to or on the Closing Date has not been
so performed or observed in a material respect.
If any of PMOG’s or Equitable’s representations or warranties are untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of PMOG’s or Equitable’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if
curable) be cured by the Closing and no non-breaching Party has terminated this
Agreement pursuant to Section 10.1, then such breach shall be considered not to
have occurred for all purposes of this Agreement; provided that any costs or
expenses arising out of or relating to such cure shall be borne solely by the
Party who committed the breach (notwithstanding anything to the contrary herein,
including the adjustments set forth in Section 2.2).
     Section 7.4 Confidentiality, Public Announcements. Until the Closing, the
Parties shall keep confidential and cause their Affiliates and their respective
officers, directors, employees and representatives to keep confidential all
information relating to this Agreement and the Assets, except as required by
applicable Laws, administrative process or the applicable rules of any stock
exchange to which such Party or its Affiliates are subject, and except for
information which is available to the public on the date hereof or thereafter
becomes available to the public other than as a result of a breach of this
Section 7.4 by such Party or any such other Person. Until the Closing, no Party
shall make any press release or other public announcement regarding the
existence of this Agreement (or any documents contemplated by this Agreement),
the contents hereof or thereof or the transactions contemplated hereby or
thereby without the prior written consent of the other Parties; provided,
however, the foregoing shall not restrict disclosures by any Party (a) that are
agreed to in writing by Equitable and PMOG, (b) that are required by applicable
securities or other Laws or the applicable rules of any stock exchange having
jurisdiction over the disclosing Party or its Affiliates, or (c) to Governmental
Authorities and third Persons holding Preferential Rights or Consents that may
be applicable to the

-26-



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement (or any documents contemplated by
this Agreement), as reasonably necessary to obtain waivers of such rights or
such consents. The Parties agree to negotiate a reasonable and customary
post-Closing press release. Notwithstanding the foregoing, at no time (before or
after the Closing) shall either Party or its Affiliates disclose to third
Persons the specific development plans for the Company’s operations, except
(i) with the prior written consent of the other Party, (ii) to suppliers and
other Persons bound by similar confidentiality provisions as is reasonably
necessary to conduct operations of the Company, (iii) that are required by
applicable securities or other Laws or the applicable rules of any stock
exchange having jurisdiction over the disclosing Party or its Affiliates,
(iv) as is reasonably necessary to Governmental Authorities, (v) to prospective
purchasers bound by similar confidentiality provisions, (vi) to the disclosing
Party’s Affiliates and such Party’s representatives bound by similar
confidentiality provisions or (vii) to the disclosing Party’s lenders or
financials advisors, or (viii) information which is available to the public on
the date hereof or thereafter becomes available to the public other than as a
result of a breach of this Section 7.4 by such Party or any such other Person;
provided that the disclosing Party shall be responsible for any breach by the
parties listed under subsections (ii), (v) (vi) or (vii) above of the
confidentiality provisions set forth in this sentence.
     Section 7.5 Governmental Reviews. Equitable, PMOG and the Company shall
each in a timely manner (a) make all required filings, including filings under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), and prepare applications to and conduct negotiations, with each
Governmental Authority as to which such filings, applications or negotiations
are necessary or appropriate in the consummation of the transactions
contemplated hereby, and (b) provide such information as any other may
reasonably request in order to make such filings, prepare such applications and
conduct such negotiations. Each Party shall cooperate with and use all
reasonable efforts to assist the other with respect to such filings,
applications and negotiations. Equitable shall pay all filing costs required by
the HSR Act, in connection with the transactions contemplated hereby, including
the attorneys’ fees; provided, however, that such attorneys’ fees shall not
exceed Ten Thousand Dollars (US$10,000).
     Section 7.6 Tax Matters.
     (a) Effective Time for Tax Purposes. Notwithstanding any other provision of
this Agreement, the Parties shall treat the sale of the Assets hereunder as
occurring as of the Closing for all Tax purposes.
     (b) Transfer Taxes. Equitable and the Company shall each pay any Transfer
Taxes imposed on it by Law as a result of the transactions contemplated by this
Agreement, but, notwithstanding such requirement at Law, the Company will
indemnify and hold Equitable harmless from all such Transfer Taxes. Accordingly,
if Equitable is required at Law to pay any such Transfer Taxes, the Company
shall promptly reimburse Equitable for such amounts. Equitable and the Company
shall timely file their own Transfer Tax returns as required by Law and shall
notify the other Party when such filings have been made. Equitable and the
Company shall cooperate and consult with

-27-



--------------------------------------------------------------------------------



 



each other prior to filing such Transfer Tax returns to ensure that all such
returns are filed in a consistent manner.
     (c) Preparation of Tax Returns. With respect to any Tax Return covering a
taxable period ending on or before the Closing Date (a “Pre-Closing Taxable
Period”) that is required to be filed after the Closing Date with respect to the
Assets, Equitable shall cause such Tax Return to be prepared (in a manner
consistent with practices followed in prior taxable periods except as required
by a change in Law or fact) and shall cause such Tax Return to be executed and
duly and timely filed with the appropriate Governmental Authority and shall pay
all Taxes shown as due on such Tax Return. With respect to any Tax Return
covering a taxable period beginning on or before the Closing Date and ending
after the Closing Date (a “Straddle Taxable Period”) that is required to be
filed after the Closing Date with respect to the Assets, the Company shall cause
such Tax Return to be prepared (in a manner consistent with practices followed
in prior taxable periods except as required by a change in Law or fact) and
shall cause such Tax Return to be executed and duly and timely filed with the
appropriate Governmental Authority and, subject to Equitable’s payment to the
Company of a portion of such Tax pursuant to Section 7.6(d), shall pay all Taxes
shown as due on such Tax Return.
     (d) Liability for Taxes. Equitable shall be responsible for and indemnify
the Company against, and Equitable shall be entitled to all refunds or credits
of, any Tax with respect to the Assets that is attributable to a Pre-Closing
Taxable Period or to that portion of a Straddle Taxable Period that ends on the
Closing Date. With respect to a Straddle Taxable Period, Equitable and the
Company shall determine the Tax attributable to the portion of the Straddle
Taxable Period that ends on the Closing Date by an interim closing of the books
with respect to the Assets as of the Closing Date, except for ad valorem Taxes
which shall be prorated on a daily basis to the Closing Date, and Equitable
shall pay to the Company an amount equal to the Tax so determined to be
attributable to that portion of a Straddle Taxable Period that ends on the
Closing Date within five (5) days prior to the due date for the payment of such
Tax to the extent not previously paid by Equitable. The Company shall be
responsible for and indemnify Equitable against, and the Company shall be
entitled to all refunds and credits of, all Taxes with respect to the Assets
that are attributable to that portion of any Straddle Taxable Period beginning
after the Closing Date. Notwithstanding the foregoing, Equitable shall be
entitled to the general abatement of property Taxes issued by Dickenson County
in the amount of one hundred thousand dollars (US$100,000) per year for a period
of five (5) years.
     (e) Tax Proceedings. With respect to any Tax for which Equitable is
responsible, Equitable shall have the right, at its sole cost and expense, to
control (in the case of a Pre-Closing Taxable Period) or participate in (in the
case of a Straddle Taxable Period) the prosecution, settlement or compromise of
any proceeding involving such Tax, including the determination of the value of
property for purposes of real and personal property ad valorem Taxes. The
Company shall take such action in connection with any such proceeding as
Equitable shall reasonably request from time to time to implement the preceding
sentence, including the execution of powers of attorney. Notwithstanding the

-28-



--------------------------------------------------------------------------------



 



foregoing, neither the Company nor Equitable shall settle any proceeding with
respect to any issue that could adversely affect the other Party in a taxable
period (or portion thereof) beginning after the Closing Date without the other
Party’s prior written consent, not to be unreasonably withheld, conditioned or
delayed. The Company shall give written notice to Equitable of its receipt of
any notice of any audit, examination, claim or assessment for any Tax which
could result in any such proceeding within twenty (20) days after its receipt of
such notice.
     (f) Assistance and Cooperation. Equitable shall grant to the Company (or
its designees) access at all reasonable times to all of the information, books
and records relating to the Assets within the possession of Equitable (including
workpapers and correspondence with Governmental Authorities), and shall afford
the Company (or its designees) the right (at the Company’s expense) to take
extracts therefrom and to make copies thereof, to the extent reasonably
necessary to permit the Company (or its designees) to prepare Tax Returns and to
conduct negotiations with Governmental Authorities. The Company shall grant to
Equitable (or its designees) access at all reasonable times to all of the
information, books and records relating to the Assets within the possession of
the Company (including workpapers and correspondence with Governmental
Authorities), and shall afford Equitable (or its designees) the right (at
Equitable’s expense) to take extracts therefrom and to make copies thereof, to
the extent reasonably necessary to permit Equitable (or its designees) to
prepare Tax Returns and to conduct negotiations with Governmental Authorities.
After the Closing Date, Equitable and the Company will preserve all information,
records or documents relating to liabilities for Taxes with respect to the
Assets until six months after the expiration of any applicable statute of
limitations (including extensions thereof) with respect to the assessment of
such Taxes.
     Section 7.7 Further Assurances. After Closing, each Party agrees to take
such further actions and to execute, acknowledge and deliver all such further
documents as are reasonably requested by any other Party for carrying out the
purposes of this Agreement, or of any document delivered pursuant to this
Agreement.
     Section 7.8 Assumption of Obligations. By the consummation of the
transactions contemplated by this Agreement at Closing, and without limiting the
indemnification obligations of either Party under this Agreement, from and after
Closing the Company agrees to assume and pay, perform and discharge all
obligations of Equitable with respect to the Assets.
     Section 7.9 Pipeline Agreement.
     (a) Each of EPC and EGEL hereby consents and agrees to the transaction
contemplated by the Pipeline Agreement, with such consent to be effective as of
the date of the Pipeline Agreement. PMOG hereby agrees that the Pipeline
Agreement does not breach or violate the Original Lease or the Exploration
Agreement.

-29-



--------------------------------------------------------------------------------



 



     (b) Upon the contribution and assignment of the Pipeline Agreement by
Equitable to the Company, each of the Parties hereby consents and agrees the
Pipeline Agreement shall be cancelled and of no further force or effect.
     Section 7.10 Operation of Assets. Except as set forth on Schedule 7.10,
until the Closing, Equitable will (a) operate the Assets and the business with
respect thereto in the ordinary course, (b) not, without the prior written
consent of PMOG, which consent shall not be unreasonably withheld, conditioned
or delayed, commit to any operation, or series of related operations thereon,
requiring future capital expenditures by the Company as the owner of the Assets
in excess of those amounts reflected in the capital budget previously provided
by Equitable to PMOG, or terminate, materially amend, execute or extend any
material Contracts affecting the Assets, (c) maintain insurance coverage on the
Assets in the amounts and of the types presently in force, (d) use its
commercially reasonable efforts to maintain in full force and effect all rights
of way, easements and similar real property interests, (e) maintain all material
Governmental Permits affecting the Assets, (f) not transfer, sell, hypothecate,
encumber or otherwise dispose of any Assets, except for transfers, sales or
other similar dispositions of Assets, in one or more transactions, not exceeding
Five Hundred Thousand Dollars (US$500,000.00) of consideration (in any form), in
the aggregate, and (g) not commit to do any of the foregoing. PMOG’s approval of
any action restricted by this Section 7.10 shall be considered granted within
ten (10) days (unless a shorter time is reasonably required by the circumstances
and such shorter time is specified in Equitable’s written notice) of Equitable’s
written notice to PMOG requesting such consent unless PMOG notifies such Person
to the contrary in writing during that period. In the event of an emergency,
Equitable may take such action as a prudent operator would take and shall notify
PMOG of such action promptly thereafter.
     Section 7.11 Financial Information. Equitable shall use its commercially
reasonable efforts to (a) assist PMOG and PMOG’s accountants, at the sole cost
and expense of PMOG, in the preparation of either (i) if relief is granted by
the SEC, statements of revenues and direct operating expenses and all notes
thereto related to the Assets or (ii) if such relief is not granted by the SEC,
the financial statements required by the SEC (such financial statements set
forth in the foregoing clauses (i) and (ii), as applicable, the “Statements of
Revenues and Expenses”) in each case of clauses (i) and (ii), that will be
required of PMOG or any of its Affiliates in connection with reports,
registration statements and other filings to be made by PMOG or any of its
Affiliates related to the transactions contemplated by this Agreement with the
SEC pursuant to the Securities Act, or the Exchange Act, in such form that such
statements and the notes thereto can be audited and (b) provide to PMOG access
to such financial information as is reasonably related to the preparation of the
Statements of Revenues and Expenses; provided that in no event shall Equitable
be obligated to prepare or provide financial information, records or financial
statements other than those kept by it in its ordinary course of business.
     Section 7.12 Termination of Gas Gathering Agreement. Effective as of the
Closing, EGEL shall terminate and shall cause its Affiliate, Equitable Energy,
LLC, to terminate (with such termination to be effective as of the Effective
Time with

-30-



--------------------------------------------------------------------------------



 



respect to gas produced by any member of the Company or any of its Affiliates,
and as of the Closing with respect to gas produced by unaffiliated third
parties) that certain Gas Gathering Agreement dated as of January 1, 2005
between EGEL and Equitable Energy, LLC.
ARTICLE 8
CONDITIONS TO CLOSING
     Section 8.1 Conditions of Equitable to Closing. The obligations of
Equitable to proceed to consummate the transactions contemplated by this
Agreement are subject, at the option of Equitable, to the satisfaction on or
prior to Closing of each of the following conditions:
     (a) Representations of PMOG. The representations and warranties of PMOG set
forth in Article 5 shall be true and correct (disregarding any materiality
qualifiers) as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (other than representations and
warranties that refer to a specified date, which need only be true and correct,
disregarding any materiality qualifiers, on and as of such specified date),
except for such breaches, if any, that in the aggregate would not have a
Material Adverse Effect;
     (b) Performance. PMOG shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date and all deliveries contemplated
by Section 9.3 shall have been made (or PMOG shall be ready, willing and able to
immediately make such deliveries);
     (c) Working Interest Purchase. The transactions contemplated by the
Purchase Agreement shall have closed (or PMOG shall be ready, willing and able
to simultaneously close such transactions with the transactions contemplated
hereby);
     (d) No Action. On the Closing Date, no suit, action, or other proceeding
(excluding any such matter initiated by a Equitable or any of its Affiliates)
shall be pending or threatened before any Governmental Authority or body of
competent jurisdiction seeking to enjoin or restrain the consummation of the
transactions contemplated by this Agreement or recover substantial damages from
Equitable or any Affiliate of Equitable resulting therefrom;
     (e) Asserted Title Defects/Casualties. The sum of all Asserted Title Defect
Amounts for Asserted Title Defects properly reported under Section 3.3(a), plus
the Damages resulting from any casualty loss occurring on or after the date
hereof to all or any portion of the Assets, shall be less than ten percent (10%)
of the unadjusted Cash Contribution; and
     (f) HSR Act. The necessary waiting period applicable to the consummation of
the transactions contemplated hereby under the HSR Act shall have expired, or
early termination of the waiting period shall have been granted.

-31-



--------------------------------------------------------------------------------



 



     Section 8.2 Conditions of PMOG to Closing. The obligations of PMOG to
consummate the transactions contemplated by this Agreement are subject, at the
option of PMOG, to the satisfaction on or prior to Closing of each of the
following conditions:
     (a) Representations of Equitable. The representations and warranties of
Equitable set forth in Article 4 shall be true and correct (disregarding any
materiality qualifiers, including Material Adverse Effect) as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and correct, disregarding any
materiality qualifiers, including Material Adverse Effect, on and as of such
specified date), except for such breaches, if any, that in the aggregate would
not have a Material Adverse Effect;
     (b) Representations of the Company. The representations and warranties of
Company set forth in Article 6 shall be true and correct (disregarding any
materiality qualifiers, including Material Adverse Effect) as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and correct, disregarding any
materiality qualifiers, including Material Adverse Effect, on and as of such
specified date), except for such breaches, if any, that in the aggregate would
not have a Material Adverse Effect;
     (c) Performance. Equitable and the Company shall have performed and
observed, in all material respects, all covenants and agreements to be performed
or observed by such Party under this Agreement prior to or on the Closing Date
and all deliveries by such Parties contemplated by Section 9.2 and Section 9.4
shall have been made (or such Parties shall be ready, willing and able to
immediately make such deliveries);
     (d) Working Interest Purchase. The transactions contemplated by the
Purchase Agreement shall have closed (or EPC shall be ready, willing and able to
simultaneously close such transactions with the transactions contemplated
hereby);
     (e) No Action. On the Closing Date, no suit, action, or other proceeding
(excluding any such matter initiated by PMOG or any of its Affiliates) shall be
pending or threatened before any Governmental Authority or body of competent
jurisdiction seeking to enjoin or restrain the consummation of the transactions
contemplated by this Agreement or recover substantial damages from PMOG or any
Affiliate of PMOG resulting therefrom;
     (f) Asserted Title Defects/Casualties. The sum of all Asserted Title Defect
Amounts for Asserted Title Defects properly reported under Section 3.3(a), plus
the Damages resulting from any casualty loss occurring on or after the date
hereof to all or any portion of the Assets, shall be less than ten percent (10%)
of the unadjusted Cash Contribution; and

-32-



--------------------------------------------------------------------------------



 



     (g) HSR Act. The necessary waiting period applicable to the consummation of
the transactions contemplated hereby under the HSR Act shall have expired, or
early termination of the waiting period shall have been granted.
ARTICLE 9
CLOSING
     Section 9.1 Time and Place of Closing. The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall, (i) unless otherwise
agreed to in writing by PMOG and Equitable or otherwise provided in this
Agreement, take place at the offices of Equitable located at 225 North Shore
Drive, Pittsburgh, Pennsylvania 15212, at 10:00 a.m., local time, on May 4,
2007, or (ii) if all conditions in Article 8 to be satisfied prior to Closing
have not yet been satisfied or waived, as soon thereafter as such conditions
have been satisfied or waived, subject to the provisions of Article 10. For the
avoidance of doubt, each Closing subsequent to the initial Closing pursuant to
Section 3.4 shall constitute a Closing for purposes of this Agreement and, as
such, the conditions to Closing set forth in Section 8.1 and Section 8.2, the
actions required at Closing by Section 9.2 and Section 9.3, and the adjustments
required by Section 2.2 shall apply with respect to each such Closing. The date
on which a Closing occurs is referred to herein as the “Closing Date.”
     Section 9.2 Closing Deliveries of Equitable. At the Closing, upon the terms
and subject to the conditions of this Agreement, and subject to the simultaneous
performance by PMOG of its obligations pursuant to Section 9.3, Equitable shall
deliver or cause to be delivered to PMOG and the Company, among other things,
the following:
     (a) Duly executed conveyances of the Assets to the Company in substantially
the form attached hereto as Exhibit B (the “Conveyance”), in sufficient
duplicate originals to allow recording in all appropriate jurisdictions and
offices;
     (b) A certificate duly executed by an authorized officer of EPC, dated as
of the Closing, certifying on behalf of EPC that the conditions set forth in
Section 8.2(a) and Section 8.2(c) have been fulfilled;
     (c) A certificate duly executed by an authorized officer of EGEL, dated as
of the Closing, certifying (i) on behalf of EGEL that the conditions set forth
in Section 8.2(a) and Section 8.2(c) have been fulfilled and (ii) as the sole
member of the Company, on behalf of the Company, that the conditions set forth
in Section 8.2(b) and Section 8.2(c) have been fulfilled;
     (d) An amended and restated limited liability company agreement duly
executed by an authorized officer of EGEL, dated as of the Closing, in
substantially the form attached hereto as Exhibit C (the “LLC Agreement”);
     (e) A gas gathering agreement duly executed by an authorized corporate
officer of Equitable Energy LLC, dated as of the Closing, in substantially the
form attached hereto as Exhibit G (the “Gathering Agreement”);

-33-



--------------------------------------------------------------------------------



 



     (f) A gas purchase agreement duly executed by an authorized officer of EPC
and an authorized officer of Equitable Energy LLC, dated as of the Closing, in
substantially the form attached hereto as Exhibit H;
     (g) A change of control agreement duly executed by an authorized officer of
each of EPC, EGEL and PMOG, dated as of the Closing, in substantially the form
attached hereto as Exhibit L (the “Change of Control Agreement”);
     (h) A guaranty agreement duly executed by an authorized officer of EQT
Investments, LLC, dated as of the Closing, in substantially the form attached
hereto as Exhibit M;
     (i) A note duly executed by an authorized officer of ET Blue Grass Company,
dated as of the Closing, in substantially the form attached hereto as Exhibit E;
     (j) An interconnection agreement duly executed by an authorized officer of
EPC, dated as of the Closing, in substantially the form attached hereto as
Exhibit O; and
     (k) Resignations of all managers and officers of the Company effective as
of the Closing.
     Section 9.3 Closing Deliveries of PMOG. At the Closing, upon the terms and
subject to the conditions of this Agreement, and subject to the simultaneous
performance by Equitable of its obligations pursuant to Section 9.2 and by the
Company of its obligations pursuant to Section 9.4, PMOG shall deliver or cause
to be delivered to Equitable and the Company, among other things, the following:
     (a) A wire transfer to the Company of the Cash Contribution and the Closing
Payment in same-day funds;
     (b) A certificate duly executed by an authorized officer of PMOG, dated as
of the Closing, certifying on behalf of PMOG that the conditions set forth in
Section 8.1(a) and Section 8.1(b) have been fulfilled;
     (c) The LLC Agreement duly executed by an authorized officer of PMOG, dated
as of the Closing;
     (d) An assignment of easement agreement duly executed by an authorized
officer of PMOG, dated as of the Closing, in substantially the form attached
hereto as Exhibit D (the “New Easement Agreement”);
     (e) As assignment and bill of sale in substantially the form of Exhibit B
(but with PMOG as the assignor thereunder) assigning to the Company PMOG’s
right, title and interest (if any) in and to the gas gathering system,
facilities, compressors and pipelines described on Exhibit A-1;

-34-



--------------------------------------------------------------------------------



 



     (f) The Change of Control Agreement duly executed by an authorized officer
of PMOG, dated as of the Closing; and
     (g) A guaranty agreement duly executed by an authorized officer of Range
Resources Corporation, dated as of the Closing, in substantially the form
attached hereto as Exhibit N;
     Section 9.4 Closing Deliveries of the Company. At the Closing, upon the
terms and subject to the conditions of this Agreement, and subject to the
simultaneous performance by PMOG of its obligations pursuant to Section 9.3, the
Company shall deliver or cause to be delivered to Equitable and PMOG, among
other things, the following:
     (a) The LLC Agreement duly executed by an authorized officer of the
Operating Member on behalf of the Company, dated as of the Closing;
     (b) A duly executed Conveyance and the New Easement Agreement, in
sufficient duplicate originals to allow recording in all appropriate
jurisdictions and offices;
     (c) The Gathering Agreement duly executed by an authorized officer of the
Operating Member on behalf of the Company, dated as of the Closing;
     (d) The New Easement Agreement duly executed by an authorized officer of
the Operating Member on behalf of the Company, dated as of the Closing; and
     (e) An interconnection agreement duly executed by an authorized officer of
the Operating Member on behalf of the Company, dated as of the Closing, in
substantially the form attached hereto as Exhibit O.
ARTICLE 10
TERMINATION AND AMENDMENT
     Section 10.1 Termination. This Agreement may be terminated at any time
prior to Closing: (i) by the mutual prior written consent of EPC and PMOG;
(ii) by either of PMOG or EPC, if the Closing has not occurred on or before
sixty (60) days after the date hereof; (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this Section 10.1
shall not be available (A) to Equitable or the Company, if any breach of this
Agreement by Equitable or the Company has been the principal cause of, or
resulted in, the failure of the Closing to occur on or before the Termination
Date, or (B) to PMOG, if any breach of this Agreement by PMOG has been the
principal cause of, or resulted in, the failure of the Closing to occur on or
before the Termination Date; (iii) by Equitable, if (A) any of the
representations and warranties of PMOG contained in this Agreement shall not be
true and correct in all material respects (provided that any such representation
or warranty that is already qualified by a materiality standard or a material
adverse effect qualification shall not be further qualified); or (B) PMOG shall
have failed to fulfill in any material respect any of its obligations under this
Agreement; and, in the case of each of clauses (A) and (B) of this subsection
(iii), Equitable shall have given PMOG written notice of such misrepresentation,
breach of warranty

-35-



--------------------------------------------------------------------------------



 



or failure, if curable, and such misrepresentation, breach of warranty or
failure has not been cured by the Termination Date; or (iv) by PMOG, if (A) any
of the representations and warranties of Equitable or the Company contained in
this Agreement shall not be true and correct in all material respects (provided
that any such representation or warranty that is already qualified by a
materiality or Material Adverse Effect qualification shall not be further
qualified); or (B) Equitable or the Company shall have failed to fulfill in any
material respect any of its obligations under this Agreement, and, in the case
of each of clauses (A) and (B) of this subsection (iv), PMOG shall have given
Equitable written notice of such misrepresentation, breach of warranty or
failure, if curable, and such misrepresentation, breach of warranty or failure
has not been cured by the Termination Date.
     Section 10.2 Effect of Termination. If this Agreement is terminated
pursuant to Section 10.1, this Agreement shall become void and of no further
force or effect except for the provisions of Section 4.4, Section 5.5,
Section 7.2, Section 7.4 (other than the last sentence thereof), Section 12.8,
Section 12.17, Section 12.18 and Section 12.19, which shall continue in full
force and effect. Notwithstanding anything to the contrary in this Agreement,
the termination of this Agreement under Section 10.1 shall not relieve any Party
from liability for Damages resulting from any willful or negligent breach of
this Agreement by such Party in any material respect.
ARTICLE 11
INDEMNIFICATIONS; LIMITATIONS
     Section 11.1 Indemnification.
     (a) [Intentionally omitted].
     (b) From and after Closing, Equitable shall indemnify, defend and hold
harmless the Company Indemnified Persons and the PMOG Indemnified Persons
against and from all Damages incurred or suffered by any such Indemnified
Person:
     (i) caused by, arising out of or resulting from the ownership, use, or
operation of the Assets before the Closing,
     (ii) caused by, arising out of or resulting from Equitable’s or the
Company’s breach of any of the covenants or agreements contained in Article 7,
     (iii) caused by, arising out of or resulting from any breach of any
representation or warranty made by Equitable or the Company contained in
Article 4, Article 6 or in the certificate delivered by Equitable at Closing
pursuant to Section 9.2(b) and Section 9.2(c),
     (iv) caused by, arising out of or resulting from the claims, suits,
proceedings and actions described in Schedule 4.6A hereto, or

-36-



--------------------------------------------------------------------------------



 



     (v) caused by, arising out of or resulting from (A) the Excluded Assets or
(B) any pipeline imbalances attributable to the Assets prior to the Closing,
except to the extent such Damages are caused in whole or in part by the
negligence (whether sole, joint, or concurrent), strict liability, or other
legal fault of any Indemnified Person. Notwithstanding the foregoing, Equitable
shall not be required under this Section 11.1(b) to indemnify, defend or hold
harmless the PMOG Indemnified Persons from Property Costs accruing from and
after the Effective Time and attributable to the Assets. The term “Company
Indemnified Persons” as used herein means the Company and its Affiliates and
their respective directors, officers, employees, stockholders, members, agents,
consultants, advisors and other representatives (including legal counsel,
accountants and financial advisors). The term “PMOG Indemnified Persons” as used
herein means PMOG and its Affiliates and their respective directors, officers,
employees, stockholders, members, agents, consultants, advisors and other
representatives (including legal counsel, accountants and financial advisors).
     (c) From and after Closing, PMOG shall indemnify, defend, and hold harmless
the Company Indemnified Parties and the Equitable Indemnified Parties against
and from all Damages incurred or suffered by any such Indemnified Person:
     (i) caused by, arising out of or resulting from PMOG’s breach of any of
PMOG’s covenants or agreements contained in Article 5, or
     (ii) caused by, arising out of or resulting from any breach of any
representation or warranty made by PMOG contained in Article 5 of this Agreement
or in the certificate delivered by PMOG at Closing pursuant to Section 9.3(b),
except to the extent such Damages are caused in whole or in part by the
negligence (whether sole, joint, or concurrent), strict liability, or other
legal fault of any Indemnified Person. The term “Equitable Indemnified Persons”
as used herein means Equitable and its Affiliates and their respective
directors, officers, employees, stockholders, members, agents, consultants,
advisors and other representatives (including legal counsel, accountants and
financial advisors).
     (d) Notwithstanding anything to the contrary contained in this Agreement,
from and after Closing, this Section 11.1 contains the Parties’ exclusive remedy
against each other with respect to breaches of the representations, warranties,
covenants and agreements of the Parties contained in Article 4, Article 5,
Article 6 and Article 7 (excluding Section 7.2), which shall be separately
enforceable by the injured party pursuant to whatever rights and remedies are
available to it outside of this Article 11) and the affirmations of such
representations, warranties, covenants and agreements contained in the
certificate delivered by each Party at Closing pursuant to Section 9.2(b),
Section 9.2(c) or Section 9.3(b), as applicable. Except for (i) the remedies
contained in this Section 11.1, (ii) any other remedies available to the Parties
at Law or in equity for

-37-



--------------------------------------------------------------------------------



 



breaches of provisions of this Agreement other than Article 4, Article 5,
Article 6 and Article 7 (excluding Section 7.2) and (iii) the remedies available
in connection with any other document delivered by any Party in connection with
the transactions contemplated hereby, from and after Closing each Party
releases, remises, and forever discharges the other Parties and their respective
Affiliates and all such Persons’ stockholders, officers, directors, employees,
agents, advisors and representatives from any and all suits, legal or
administrative proceedings, claims, demands, damages, losses, costs,
liabilities, interest, or causes of action whatsoever, in Law or in equity,
known or unknown, which such Parties might now or subsequently may have, based
on, relating to or arising out of this Agreement or the consummation of the
transactions contemplated hereby, except to the extent caused in whole or in
part by the negligence (whether sole, joint, or concurrent), strict liability,
or other legal fault of any released Person.
     (e) “Damages” shall mean the amount of any actual liability, loss, cost,
expense, claim, award, or judgment incurred or suffered by any Indemnified
Person arising out of or resulting from the indemnified matter, whether
attributable to personal injury or death, property damage, contract claims,
torts or otherwise including reasonable fees and expenses of attorneys,
consultants, accountants, or other agents and experts reasonably incident to
matters indemnified against, and the costs of investigation and/or monitoring of
such matters, and the costs of enforcement of the indemnity; provided, however,
that no Party shall be entitled to indemnification under this Agreement for, and
“Damages” shall not include (except to the extent that such Damages are awarded
to an unaffiliated third Person) (i) loss of profits or other consequential
damages suffered by the Party claiming indemnification, or any punitive damages
or (ii) in the event the Indemnified Person takes any action that exceeds the
scope of the operating authority granted to it under the LLC Agreement, any
liability, loss, cost, expense, claim, award or judgment to the extent and only
to the extent increased by such action..
     (f) The indemnity to which each Party is entitled under this Agreement
shall be for the benefit of and extend to such Indemnified Persons affiliated
with such Party as described above in this Agreement. Any claim for indemnity
under this Agreement by any such Indemnified Person (other than a Party) must be
brought and administered by the applicable Party to this Agreement. No
Indemnified Person other than a Party shall have any rights against any Party
under the terms of this Section 11.1 or otherwise under this Agreement except as
may be exercised on its behalf by such Party, pursuant to this Section 11.1(f).
Each Party may elect to exercise or not exercise indemnification rights under
this Section on behalf of the other Indemnified Persons affiliated with it in
its sole discretion and shall have no liability to any such other Indemnified
Person for any action or inaction under this Agreement.
     (g) For the sole purposes of the indemnities set forth in this
Section 11.1, in determining a breach or inaccuracy of any Party’s
representations or warranties and in calculating the amount of Damages incurred,
arising out of or relating to any such breach or inaccuracy of a representation
or warranty, any references to “Material Adverse Effect” or other materiality
qualifications (or correlative terms) shall be disregarded.

-38-



--------------------------------------------------------------------------------



 



     Section 11.2 Indemnification Actions. All claims for indemnification under
Section 11.1 shall be asserted and resolved as follows:
     (a) For purposes of this Agreement, the term “Indemnifying Person” when
used in connection with particular Damages shall mean the Person having an
obligation to indemnify another Person or Persons with respect to such Damages
pursuant to this Agreement, and the term “Indemnified Person” when used in
connection with particular Damages shall mean a Person having the right to be
indemnified with respect to such Damages pursuant to this Agreement.
     (b) To make claim for indemnification under Section 11.1, an Indemnified
Person shall notify the Indemnifying Person of its claim, including the specific
details of and specific basis under this Agreement for its claim (the “Claim
Notice”). In the event that the claim for indemnification is based upon a claim
by a third Person against the Indemnified Person (a “Claim”), the Indemnified
Person shall provide its Claim Notice promptly after the Indemnified Person has
actual knowledge of the Claim and shall enclose a copy of all papers (if any)
served with respect to the Claim; provided that the failure of any Indemnified
Person to give notice of a Claim as provided in this Section 11.2 shall not
relieve the Indemnifying Person of its obligations under Section 11.1 except to
the extent (and only to the extent of such incremental Damages incurred) such
failure results in insufficient time being available to permit the Indemnifying
Person to effectively defend against the Claim or otherwise prejudices the
Indemnifying Person’s ability to defend against the Claim. In the event that the
claim for indemnification is based upon an inaccuracy or breach of a
representation, warranty, covenant, or agreement, the Claim Notice shall specify
the representation, warranty, covenant, or agreement that was inaccurate or
breached.
     (c) In the case of a claim for indemnification based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Person whether or not it agrees to indemnify
and defend the Indemnified Person against such Claim under this Article 11. The
Indemnified Person is authorized, prior to and during such thirty (30) day
period, to file any motion, answer, or other pleading that it shall deem
necessary or appropriate to protect its interests or those of the Indemnifying
Person and that is not prejudicial to the Indemnifying Person.
     (d) If the Indemnifying Person agrees to indemnify the Indemnified Person,
it shall have the right and obligation to diligently defend, at its sole cost
and expense, the Claim. The Indemnifying Person shall have full control of such
defense and proceedings, including any compromise or settlement thereof. If
requested by the Indemnifying Person, the Indemnified Person agrees to cooperate
in contesting any Claim, which the Indemnifying Person elects to contest
(provided, however, that the Indemnified Person shall not be required to bring
any counterclaim or cross-complaint against any Person). The Indemnified Person
may participate in, but not control, at its sole cost and expense, any defense
or settlement of any Claim controlled by the Indemnifying Person pursuant to
this Section 11.2(d). An Indemnifying Person shall not, without the written
consent of

-39-



--------------------------------------------------------------------------------



 



the Indemnified Person, such consent not to be unreasonably withheld,
conditioned or delayed, settle any Claim or consent to the entry of any judgment
with respect thereto that (i) does not result in a final resolution of the
Indemnified Person’s liability with respect to the Claim (including, in the case
of a settlement, an unconditional written release of the Indemnified Person from
all liability in respect of such Claim) or (ii) may materially and adversely
affect the Indemnified Person (other than as a result of money damages covered
by the indemnity).
     (e) If the Indemnifying Person does not agree to indemnify the Indemnified
Person within the thirty (30) day period specified in Section 11.2(c), fails to
give notice to the Indemnified Party within such thirty (30) day period
regarding its election, or if the Indemnifying Party agrees to indemnify, but
fails to diligently defend or settle the Claim, then the Indemnified Person
shall have the right to defend against the Claim (at the sole cost and expense
of the Indemnifying Person, if the Indemnified Person is entitled to
indemnification hereunder), with counsel of the Indemnified Person’s choosing;
provided, however, that the Indemnified Party shall make no settlement,
compromise, admission, or acknowledgment that would give rise to liability on
the part of any Indemnifying Party without the prior written consent of such
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.
     (f) In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to (i) cure the Damages complained of, (ii) agree to indemnify the
Indemnified Person for such Damages, or (iii) dispute the claim for such
Damages. If such Indemnifying Person does not respond to such Claim Notice
within such thirty (30) day period, such Person will be deemed to dispute the
claim for Damages.
     Section 11.3 Limitation on Actions.
     (a) The representations and warranties of the Parties in Article 4,
Article 5 and Article 6 and the covenants and agreements of the Parties in
Article 7, and the corresponding representations and warranties given in the
certificates delivered at the Closing pursuant to Section 9.2(b), Section 9.2(c)
or Section 9.3(b), as applicable, shall survive the Closing for a period of one
(1) year, except that, (i) with respect to any taxable period, the
representations, warranties, covenants and agreements contained in Section 4.7
and Section 7.6 shall survive until the applicable statute of limitations closes
such taxable period and (ii) the provisions of Section 4.4, Section 5.5 and the
last sentence in Section 7.4 shall survive the Closing without time limit. The
remainder of this Agreement shall survive the Closing without time limit, except
as provided in Section 11.3(b) below. Representations, warranties, covenants,
and agreements shall be of no further force and effect after the date of their
expiration (if any), provided that there shall be no termination of any bona
fide claim asserted pursuant to this Agreement with respect to such a
representation, warranty, covenant, or agreement prior to its expiration date.

-40-



--------------------------------------------------------------------------------



 



     (b) The indemnities in Section 11.1(b)(ii), Section 11.1(b)(iii),
Section 11.1(c)(i) and Section 11.1(c)(ii) shall terminate as of the termination
date of each respective representation, warranty, covenant or agreement that is
subject to indemnification, except (in each case) as to matters for which a
specific written claim for indemnity has been delivered to the Indemnifying
Person on or before such termination date. The indemnities in Section 11.1(b)(i)
shall terminate on the date which is three (3) years from the Closing Date
except (in each case) as to matters for which a specific written claim for
indemnity has been delivered to the Indemnifying Person on or before such
termination date.
     (c) Except for claims relating to a breach of a Party’s obligations under
Section 4.4, Section 4.7, Section 5.5, Section 7.6, no individual claim of an
Indemnified Person may be made against any Party for any Damages under
Article 10 unless such Damages exceed an amount equal to Fifty Thousand Dollars
(US$50,000). Furthermore, except for claims relating to a breach of a
Equitable’s obligations under Section 4.4, Section 4.7, the last sentence of
Section 7.4, Section 7.6, Section 11.1(b)(iv) and Section 11.1(b)(v), Equitable
shall not have any liability for any indemnification under Section 11.1(b) until
and unless the aggregate amount of the liability for all Damages for which Claim
Notices are delivered by the Company or PMOG exceeds Three Hundred Fifty
Thousand Dollars (US$350,000.00), then only to the extent such Damages exceed
Three Hundred Fifty Thousand Dollars (US$350,000.00). The adjustments under
Section 2.2, any further adjustments with respect to income, proceeds, receipts
and credits under Section 12.1, any future adjustments with respect to Property
Costs under Section 12.2 and any payments in respect of any of the preceding, as
well as any Damages arising out of a breach by a Party of any other provision of
this Agreement (excluding the provisions of Article 4, Article 5, Article 6 and
Article 7), shall not be limited by this Section.
     (d) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, Equitable shall not be required to indemnify any Party under this
Article 11 (excluding Section 11.1(b)(iv) and Section 11.1(b)(v)) for aggregate
Damages in excess of fifteen percent (15%) of the Cash Contribution.
     (e) The amount of any Damages for which an Indemnified Person is entitled
to indemnity under this Article 11 shall be reduced by the amount of insurance
proceeds actually realized and received by the Indemnified Person or its
Affiliates with respect to such Damages (net of any collection costs, and
excluding the proceeds of any insurance policy issued or underwritten by the
Indemnified Person or its Affiliates).
ARTICLE 12
MISCELLANEOUS
     Section 12.1 Receipts. Any income, proceeds, receipts and credits
attributable to the Assets which are not reflected in the adjustments to the
Cash Contribution following the final adjustment pursuant to Section 2.2(b)
shall be treated as follows: (a) all income, proceeds, receipts and credits
earned with respect to the Assets to which the Company is entitled under

-41-



--------------------------------------------------------------------------------



 



Section 1.5 shall be the sole property and entitlement of the Company, and, to
the extent received by Equitable, Equitable shall fully disclose, account for
and remit the same promptly to the Company; and (b) all income, proceeds,
receipts and credits earned with respect to the Assets to which Equitable is
entitled under Section 1.5 shall be the sole property and entitlement of
Equitable and, to the extent received by the Company, the Company shall fully
disclose, account for and remit the same promptly to Equitable.
     Section 12.2 Property Costs. Any Property Costs which are not reflected in
the adjustments to the Cash Contribution following the final adjustment pursuant
to Section 2.2(b) shall be treated as follows: (a) all Property Costs for which
Equitable is responsible under Section 1.5 shall be the sole obligation of
Equitable and Equitable shall promptly pay, or if paid by the Company, promptly
reimburse the Company for and hold the Company harmless from and against same;
and (b) all Property Costs for which the Company is responsible under
Section 1.5 shall be the sole obligation of the Company and the Company shall
promptly pay, or if paid by Equitable, promptly reimburse Equitable for and hold
Equitable harmless from and against same.
     Section 12.3 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement.
     Section 12.4 Notices. All notices that are required or may be given
pursuant to this Agreement shall be sufficient in all respects if given in
writing and delivered personally, by facsimile or by recognized courier service,
as follows:

         
 
  If to EPC or EGEL:   225 North Shore Drive
 
      Pittsburgh, Pennsylvania 15212
 
      Attention: Corporate Secretary
 
      Telephone: (412)553-5700
 
      Telecopy: (412)553-7781
 
       
 
  With a copy to:   Baker Botts LLP
 
      1500 San Jacinto Center
 
      98 San Jacinto Avenue
 
      Austin, Texas 78701
 
      Attention: Michael Bengtson
 
      Telephone: (512)322-2661
 
      Telecopy: (512)322-8349
 
       
 
  If to PMOG:   777 Main Street, Suite 800
 
      Fort Worth, Texas 76102
 
      Attention: Chad Stephens
 
      Telephone: (810) 817-1929
 
      Telecopy: (810) 817-1990

-42-



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   125 State Route 43
 
      P.O. Box 550
 
      Hartville, OH 44632
 
      Attention: Jeffery A. Bynum
 
      Telephone: (330) 877-6747
 
      Telecopy: (330) 877-6129
 
       
 
  If to the Company:   225 North Shore Drive
 
      Pittsburgh, Pennsylvania 15212
 
      Attention: Corporate Secretary
 
      Telephone: (412)553-5700
 
      Telecopy: (412)553-7781

Any Party may change its address for notice by notice to the other Party in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed if received
during regular business hours on a Business Day or, if not so received, on the
next Business Day.
     Section 12.5 [Intentionally Omitted].
     Section 12.6 Expenses. All expenses incurred by Equitable or the Company in
connection with or related to the authorization, preparation or execution of
this Agreement, and the Exhibits and Schedules hereto and thereto, and all other
matters related to the Closing, including all fees and expenses of counsel,
accountants and financial advisers employed by Equitable, shall be borne solely
and entirely by Equitable, and all such expenses incurred by PMOG shall be borne
solely and entirely by PMOG.
     Section 12.7 Replacement of Bonds, Letters of Credit and Guarantees. The
Parties understand that none of the bonds, letters of credit and guarantees, if
any, posted by Equitable or any of its Affiliates with any Governmental
Authority or third Person and relating to the Assets are to be transferred to
the Company. As soon as practicable following Closing, the Company shall obtain,
or cause to be obtained in the name of the Company, replacements for such bonds,
letters of credit and guarantees, to the extent such replacements are necessary
to permit the cancellation of the bonds, letters of credit and guarantees posted
by Equitable and such Affiliates or to consummate the transactions contemplated
by this Agreement.
     Section 12.8 Governing Law; Jurisdiction; Court Proceedings. This Agreement
and the legal relations between the Parties shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia without regard to
principles of conflicts of laws that would direct the application of the laws of
another jurisdiction. Each of the Parties agrees that it shall bring any action
or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in the Federal
Court for the Western District of Virginia (the “Chosen Court”) and, solely in
connection with claims arising under this Agreement or the transactions
contemplated hereby, (i) irrevocably submits to the

-43-



--------------------------------------------------------------------------------



 



exclusive jurisdiction of the Chosen Court, (ii) waives any objection to laying
venue in any such action or proceeding in the Chosen Court, and (iii) waives any
objection that the Chosen Court is an inconvenient forum or does not have
jurisdiction over it. The foregoing consents to jurisdiction shall not
constitute general consents for any purpose except as provided herein and shall
not be deemed to confer rights on any Person other than the Parties.
     Section 12.9 Records. Equitable shall provide access to PMOG to such
Records as PMOG shall reasonably request that are in the possession of Equitable
or its Affiliates, in order for PMOG to make copies of the same, provided that
Equitable shall be permitted to retain the originals of all such Records as
Operating Member of the Company.
     Section 12.10 Captions. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.
     Section 12.11 Waivers. Any failure by any Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by the Party to
whom compliance is owed and expressly identified as a waiver, but not in any
other manner. No waiver of, or consent to a change in, any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
     Section 12.12 Assignment. No Party shall assign or otherwise transfer all
or any part of this Agreement, except to a wholly-owned Affiliate in a transfer
whereby this Agreement remains binding upon the transferring Party, nor shall
any Party delegate any of its rights or duties hereunder, without the prior
written consent of the other Party and any transfer or delegation made without
such consent shall be void. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns.
     Section 12.13 Entire Agreement. This Agreement, the Exhibits and Schedules
attached hereto and the documents to be executed hereunder or in connection with
a condition to Closing, together with the Purchase Agreement, the exhibits and
schedules attached thereto and the documents to be executed thereunder or in
connection with a condition to the closing thereof (the “Transaction
Documents”), shall constitute the entire agreement among the Parties and their
Affiliates pertaining to the subject matter of the Transaction Documents, and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, among the Parties and their Affiliates regarding such
subject matter, including that certain letter of intent, dated as of
September 25, 2006, between Range Resources Corporation and Equitable Resources,
Inc. (the “Letter of Intent”). The Parties agree that, effective as of the
Execution Date, the Letter of Intent shall be of no further force and effect.

-44-



--------------------------------------------------------------------------------



 



     Section 12.14 Amendment. This Agreement may be amended or modified only by
an agreement in writing signed by Equitable and PMOG and expressly identified as
an amendment or modification.
     Section 12.15 No Third Person Beneficiaries. Nothing in this Agreement
shall entitle any Person other than a Party to any claim, cause of action,
remedy or right of any kind, except the rights expressly provided to the Persons
described in Section 11.1(f).
     Section 12.16 References.
     In this Agreement:
     (a) References to any gender include a reference to all other genders;
     (b) References to the singular include the plural, and vice versa;
     (c) Reference to any Article or Section means an Article or Section of this
Agreement;
     (d) Reference to any Exhibit or Schedule means an Exhibit or Schedule to
this Agreement, all of which are incorporated into and made a part of this
Agreement;
     (e) Unless expressly provided to the contrary, “hereunder”, “hereof”,
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement; and
     (f) “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term.
     Section 12.17 Construction. PMOG is a party capable of making such
investigation, inspection, review and evaluation of the Assets as a prudent
person would deem appropriate under the circumstances, including with respect to
all matters relating to the Assets, their value, operation and suitability. Each
of Equitable, PMOG and the Company has had the opportunity to exercise business
discretion in relation to the negotiation of the details of the transaction
contemplated hereby. This Agreement is the result of arm’s-length negotiations
from equal bargaining positions.
     Section 12.18 Limitation on Damages. Notwithstanding anything to the
contrary contained herein, no Party or any of their respective Affiliates shall
be entitled to consequential, special or punitive damages in connection with
this Agreement and the transactions contemplated hereby (other than
consequential, special or punitive damages suffered by unaffiliated third
Persons for which responsibility is allocated to a Party) and each Party, for
itself and on behalf of its Affiliates, hereby expressly waives any right to
consequential, special or punitive damages in connection with this Agreement and
the transactions contemplated hereby.

-45-



--------------------------------------------------------------------------------



 



     Section 12.19 Attorneys’ Fees. Except as expressly provided in
Section 3.3(f) and Section 2.2(c), in connection with any suit, action or other
proceeding to enforce any Party’s obligations under this Agreement, the Party
prevailing in such suit, action or other proceeding shall be entitled to seek
the recovery of all its costs and fees (including attorneys’ fees, experts’
fees, administrative fees, arbitrators’ fees and court costs) incurred in
connection with such suit, action or other proceeding.
[SIGNATURE PAGE FOLLOWS]

-46-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties
as of the Execution Date.

                      EPC:   Equitable Production Company    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:        
 
                    EGEL:   Equitable Gathering Equity, LLC    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:        
 
                    PMOG:   Pine Mountain Oil and Gas, Inc.    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:        
 
                    COMPANY:   Nora Gathering, LLC    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:        

SIGNATURE PAGE TO CONTRIBUTION AGREEMENT

-47-